Exhibit 10.2

GUARANTEE AND COLLATERAL AGREEMENT

dated as of

June 1, 2015

among

PPL ENERGY SUPPLY, LLC,

the Subsidiaries of the Borrower

from time to time party hereto

and

CITIBANK, N.A.,

as Collateral Trustee



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I.    Definitions   

SECTION 1.01.

  

Intercreditor Agreement and Credit Agreement

     2   

SECTION 1.02.

  

Other Defined Terms

     2    ARTICLE II.    Guarantee   

SECTION 2.01.

  

Guarantee

     5   

SECTION 2.02.

  

Guarantee of Payment

     5   

SECTION 2.03.

  

No Limitations, Etc.

     5   

SECTION 2.04.

  

Reinstatement

     6   

SECTION 2.05.

  

Agreement To Pay; Subrogation

     6   

SECTION 2.06.

  

Information

     7   

SECTION 2.07.

  

Keepwell

     7   

SECTION 2.08.

  

Limitation

     7    ARTICLE III.    Pledge of Securities   

SECTION 3.01.

  

Pledge

     7   

SECTION 3.02.

  

Delivery of the Pledged Collateral

     8   

SECTION 3.03.

  

Representations, Warranties and Covenants

     9   

SECTION 3.04.

  

Certification of Limited Liability Company Interests and Limited Partnership
Interests

     10   

SECTION 3.05.

  

Registration in Nominee Name; Denominations

     10   

SECTION 3.06.

  

Voting Rights; Dividends and Interest, Etc.

     10    ARTICLE IV.    Security Interests in Personal Property   

SECTION 4.01.

  

Security Interest

     12   

SECTION 4.02.

  

Representations and Warranties

     14   

SECTION 4.03.

  

Covenants

     15   

SECTION 4.04.

  

Other Actions

     17   

SECTION 4.05.

  

Intellectual Property

     18    ARTICLE V.    Remedies   

SECTION 5.01.

  

Remedies Upon Default

     19   

 

-i-



--------------------------------------------------------------------------------

SECTION 5.02.

Application of Proceeds

  20   

SECTION 5.03.

Grant of License to Use Intellectual Property

  20   

SECTION 5.04.

Securities Act, Etc.

  20    ARTICLE VI.    Indemnity, Subrogation and Subordination   

SECTION 6.01.

Indemnity and Subrogation

  21   

SECTION 6.02.

Contribution and Subrogation

  21   

SECTION 6.03.

Subordination

  21    ARTICLE VII.    Miscellaneous   

SECTION 7.01.

Notices

  22   

SECTION 7.02.

Security Interest Absolute

  22   

SECTION 7.03.

Survival of Agreement

  22   

SECTION 7.04.

Binding Effect; Several Agreement; Certain References

  23   

SECTION 7.05.

Successors and Assigns

  23   

SECTION 7.06.

Collateral Trustee’s Fees and Expenses; Indemnification

  23   

SECTION 7.07.

Collateral Trustee Appointed Attorney-in-Fact

  24   

SECTION 7.08.

Waivers; Amendment

  25   

SECTION 7.09.

Severability

  25   

SECTION 7.10.

Counterparts

  26   

SECTION 7.11.

Headings

  26   

SECTION 7.12.

Applicable Law; Jurisdiction; Consent to Service of Process; Waiver of Jury
Trial

  26   

SECTION 7.13.

Termination or Release

  27   

SECTION 7.14.

Additional Restricted Subsidiaries

  27   

SECTION 7.15.

Intercreditor Agreement Controls

  28   

Schedules

 

Schedule I Grantor Information Schedule II Equity Interests; Pledged Debt
Securities Schedule III Intellectual Property Schedule IV Certain Uncertificated
Limited Liability Companies and Limited Partnerships Schedule V Commercial Tort
Claims

Exhibits

 

Exhibit A Form of Supplement

 

-ii-



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT dated as of June 1, 2015 (this “Agreement”),
among PPL ENERGY SUPPLY, LLC, a Delaware limited liability company (the
“Borrower”), the Subsidiaries of the Borrower from time to time party hereto and
CITIBANK, N.A. (“Citi”), as collateral trustee (in such capacity, the
“Collateral Trustee”).

PRELIMINARY STATEMENT

Reference is made to (i) the Credit Agreement dated as of the date hereof (as
amended, restated, amended and restated, replaced or otherwise modified and/or
supplemented from time to time, the “Credit Agreement”), among the Borrower, the
lenders from time to time party thereto (the “Lenders”) and Citi, as
administrative agent (in such capacity, the “Administrative Agent”) and the
Collateral Trustee, which sets forth the terms and conditions under which the
Lenders (such term and each other capitalized term used but not defined in this
preliminary statement having the meaning given or ascribed to it in Article I)
have agreed to extend credit to the Borrower, (ii) the credit agreement (as
amended, restated, amended and restated, replaced or otherwise modified and/or
supplemented from time to time, the “Other Credit Agreement”) which may be
entered into on a future date, among the Borrower, Citicorp USA, Inc., as
issuing bank (the “Issuing Bank”), the lenders from time party thereto (together
with the Issuing Bank, the “Other Lenders”), Citicorp USA, Inc., as
administrative agent (in such capacity, the “Other Administrative Agent”), and
the Collateral Trustee, (iii) the reimbursement agreement (as amended, restated,
amended and restated, replaced or otherwise modified and/or supplemented from
time to time, the “Reimbursement Agreement”) which may be entered into on a
future date, between the Borrower and Citibank, N.A. (the “L/C Issuer”) and
(iv) the Collateral Trust and Intercreditor Agreement dated as of the date
hereof (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Intercreditor Agreement”), among the Borrower, the
Administrative Agent, the Subsidiaries of the Borrower from time to time party
thereto and certain other Persons from time to time party thereto, which, among
other things, appoints the Collateral Trustee as collateral trustee thereunder,
and sets forth the interests, rights, powers and remedies of the First-Lien
Secured Parties in respect of the Collateral.

The obligations of the Lenders to extend credit to the Borrower under the Credit
Agreement are conditioned upon, among other things, the execution and delivery
of this Agreement by the Borrower and each Subsidiary Guarantor to the
Collateral Trustee for the benefit of the First-Lien Secured Parties. The
Borrower or any Subsidiary Guarantor may from time to time enter into Secured
Commodity Hedges, Secured Interest Rate Hedges, Secured Treasury Services
Agreements or other Additional First-Lien Indebtedness Agreements in accordance
with, and subject to the terms and conditions of, the Intercreditor Agreement to
the extent permitted (if addressed therein, or, otherwise, not prohibited) under
the terms of the applicable Financing Documents in effect at such time, in each
case secured on a first priority basis by the Lien on the Collateral pursuant to
the terms of this Agreement and the other Security Documents for the benefit of
the First-Lien Secured Parties.

Each Subsidiary Guarantor is a Subsidiary of the Borrower, will derive
substantial benefits from the extension of credit to the Borrower or the
issuance of letters of credit at the request of the Borrower pursuant to the
Credit Agreement, any Other Credit Agreement, any Reimbursement Agreement and
the other extensions of credit and accommodations of the First-Lien Secured
Parties under the Financing Documents and is willing to execute and deliver this
Agreement in order to induce the Lenders, any Other Lender and any L/C Issuer to
extend such credit and to issue such letters of credit. Accordingly, the parties
hereto agree as follows:



--------------------------------------------------------------------------------

ARTICLE I.

Definitions

SECTION 1.01. Intercreditor Agreement and Credit Agreement.

(a) Capitalized terms used in this Agreement and not otherwise defined herein
have the meanings set forth in the Intercreditor Agreement, or, if not defined
therein, in the Credit Agreement as originally in effect on the date hereof. All
capitalized terms defined in the New York UCC (as such term is defined herein)
and not defined in this Agreement have the meanings specified therein. Except as
expressly set forth in Section 4.01(a), Section 7.12 and Section 7.13, or
required by applicable law, all references to the Uniform Commercial Code shall
mean the New York UCC.

(b) The rules of construction set forth in Section 1.2, Section 1.3 and
Section 1.4 of the Intercreditor Agreement also apply to this Agreement as if
incorporated herein mutatis mutandis.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Accounts Receivable” shall mean all Accounts and all right, title and interest
in any returned goods, together with all rights, titles, securities and
guarantees with respect thereto, including any rights to stoppage in transit,
replevin, reclamation and resales, and all related security interests, liens and
pledges, whether voluntary or involuntary, in each case whether now existing or
owned or hereafter arising or acquired.

“Administrative Agent” shall have the meaning assigned to such term in the
preliminary statement to this Agreement.

“Article 9 Collateral” shall have the meaning assigned to such term in
Section 4.01.

“Borrower” shall have the meaning assigned to such term in the introductory
statement to this Agreement.

“Claiming Grantor” shall have the meaning assigned to such term in Section 6.02.

“Collateral” shall mean the Article 9 Collateral and the Pledged Collateral,
which, for the avoidance of doubt, excludes all Excluded Assets.

“Collateral Trustee” shall have the meaning assigned to such term in the
introductory statement to this Agreement.

“Contract” shall have the meaning assigned to such term in Section 4.01(a).

“Contributing Grantor” shall have the meaning assigned to such term in
Section 6.02.

“Copyright License” shall mean any written agreement, now or hereafter in
effect, granting any right to any third person under any copyright now or
hereafter owned by any Grantor or that such Grantor otherwise has the right to
license, or granting any right to any Grantor under any copyright now or
hereafter owned by any third person, and all rights of such Grantor under any
such agreement.

 

-2-



--------------------------------------------------------------------------------

“Copyrights” shall mean all of the following now owned or hereafter acquired by
any Grantor: (a) all copyright rights in any work subject to the copyright laws
of the United States, including those listed on Schedule III hereto, or any
other country and (b) all registrations and applications for registration of any
such copyright in the United States or any other country, including
registrations, recordings, supplemental registrations and pending applications
for registration in the United States Copyright Office (or any successor office
or any similar office in any other country).

“Excluded Assets” shall have the meaning assigned to such term in the Credit
Agreement.

“Federal Securities Laws” shall have the meaning assigned to such term in
Section 5.04.

“General Intangibles” shall mean all “general intangibles”, as defined in the
New York UCC, including all choses in action and causes of action and all other
intangible personal property of any Grantor of every kind and nature (other than
Accounts) now owned or hereafter acquired by any Grantor, including all rights
and interests in partnerships, limited partnerships, limited liability companies
and other unincorporated entities, corporate or other business records,
indemnification claims, contract rights (including rights under leases, whether
entered into as lessor or lessee, agreements giving rise to Hedging Obligations
and other agreements), Intellectual Property, goodwill, registrations,
franchises, tax refund claims and any letter of credit, guarantee, claim,
security interest or other security held by or granted to any Grantor to secure
payment by an Account Debtor of any of the Accounts.

“Governmental Authority” shall mean any nation or government, or any state,
province, territory or other political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government, or any governmental or non-governmental authority regulating the
generation and/or transmission of energy, including ERCOT.

“Grantors” shall mean the Borrower and the Subsidiary Guarantors.

“Guaranteed Obligations” shall mean with respect to any Grantor, all Obligations
of any other Grantor with respect to the Credit Agreement, any Other Credit
Agreement, any Reimbursement Agreement, any Additional First-Lien Indebtedness
Agreement (as defined in the Intercreditor Agreement) (including, if applicable,
the Secured Trading Facility), Secured Interest Rate Hedges, Secured Commodity
Hedges, Secured Treasury Services Agreements and any other Financing Document to
which such other Grantor is party (excluding any Excluded Hedging Obligations);
provided that in no event will any Grantor have any Guaranteed Obligations with
respect to its own Obligations.

“Guaranty” shall mean, collectively, the guaranties made by the Grantors
pursuant to Article II together with each supplement delivered pursuant to
Section 7.14.

“Insurance” shall mean (a) all insurance policies covering any or all of the
Collateral (regardless of whether the Collateral Trustee is the loss payee
thereof) and (b) any key man life insurance policies.

“Intellectual Property” shall mean all intellectual property of any Grantor of
every kind and nature now owned or hereafter acquired by any Grantor, including
inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade secrets,
confidential or proprietary technical and business information, know-how, other
data or information, software and databases and all embodiments or fixations
thereof and related documentation, registrations and franchises, and all
additions, improvements and accessions to, and books and records describing or
used in connection with, any of the foregoing.

 

-3-



--------------------------------------------------------------------------------

“Intercreditor Agreement” shall have the meaning assigned to such term in the
preliminary statement to this Agreement.

“L/C Issuer” shall have the meaning assigned to such term in the preliminary
statement to this Agreement.

“License” shall mean any Patent License, Trademark License or Copyright License,
including those listed on Schedule III hereto.

“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.

“Other Administrative Agent” shall have the meaning assigned to such term in the
preliminary statement to this Agreement.

“Patent License” shall mean any written agreement, now or hereafter in effect,
granting to any third person any right to make, use or sell any invention on
which a patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a patent, now or hereafter
owned by any third person, is in existence, and all rights of any Grantor under
any such agreement.

“Patents” shall mean all of the following now owned or hereafter acquired by any
Grantor: (a) all United States patents or the equivalent thereof in any other
country, all registrations and recordings thereof, and all applications for
United States patents or the equivalent thereof in any other country, including
registrations, recordings and pending applications in the United States Patent
and Trademark Office (or any successor or any similar offices in any other
country), including those listed on Schedule III hereto, and (b) all reissues,
continuations, divisions, continuations-in-part, renewals or extensions thereof,
and the inventions disclosed or claimed therein, including the right to make,
use and/or sell the inventions disclosed or claimed therein.

“Pledged Collateral” shall have the meaning assigned to such term in
Section 3.01.

“Pledged Debt Securities” shall have the meaning assigned to such term in
Section 3.01.

“Pledged Securities” shall mean any promissory notes, stock certificates or
other securities now or hereafter included in the Pledged Collateral, including
all certificates, instruments or other documents representing or evidencing any
Pledged Collateral.

“Pledged Stock” shall have the meaning assigned to such term in Section 3.01.

“Primary Grantor” shall have the meaning assigned to such term in Section 6.01.

“Qualified ECP Guarantor” means, in respect of any Hedging Obligation, each
Credit Party that has total assets exceeding $10,000,000 at the time the
relevant Guaranty or grant of the relevant security interest becomes effective
with respect to such Hedging Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Registered Intellectual Property” shall mean all registrations and applications
for registration of Trademarks, Patents and Copyrights issued by, or filed with,
any Government Authority.

 

-4-



--------------------------------------------------------------------------------

“Reimbursement Agreement” shall have the meaning assigned to such term in the
preliminary statement to this Agreement.

“Security Interest” shall have the meaning assigned to such term in
Section 4.01.

“Subsidiary Guarantor” shall mean (a) the Subsidiaries listed on the signature
pages hereto as Subsidiary Guarantors and (b) each other Subsidiary that becomes
a party to this Agreement as a Subsidiary Guarantor after the Closing Date.

“Trademark License” shall mean any written agreement, now or hereafter in
effect, granting to any third person any right to use any trademark now or
hereafter owned by any Grantor or that any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any trademark now or
hereafter owned by any third person, and all rights of any Grantor under any
such agreement.

“Trademarks” shall mean all of the following now owned or hereafter acquired by
any Grantor: (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, now existing or hereafter
adopted or acquired, and all registrations and applications for registration
filed in connection therewith, including registrations and registration
applications in the United States Patent and Trademark Office (or any successor
office) or any similar offices in any state of the United States or any other
country or any political subdivision thereof, and all extensions or renewals
thereof, including those listed on Schedule III hereto, (b) all goodwill
associated therewith or symbolized thereby and (c) all other assets, rights and
interests that uniquely reflect or embody such goodwill.

ARTICLE II.

Guarantee

SECTION 2.01. Guarantee. Each Grantor unconditionally and irrevocably
guarantees, jointly with the other Grantors and severally, as a primary obligor
and not merely as a surety, to the Collateral Trustee, for the benefit of the
First-Lien Secured Parties the due and punctual payment and performance of the
Guaranteed Obligations. Each Grantor further agrees that the Guaranteed
Obligations may be extended or renewed, in whole or in part, without notice to
or further assent from it, and that it will remain bound upon its guarantee
notwithstanding any extension or renewal of any Guaranteed Obligation. Each
Grantor waives presentment to, demand of payment from and protest to the
Borrower or any other Credit Party of any Guaranteed Obligation, and also waives
notice of acceptance of its guarantee and notice of protest for nonpayment.

SECTION 2.02. Guarantee of Payment. Each Grantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Collateral Trustee or any other First-Lien Secured Party to any security held
for the payment of the Guaranteed Obligations or credit on the books of the
Collateral Trustee or any other First-Lien Secured Party in favor of the
Borrower or any other person.

SECTION 2.03. No Limitations, Etc.

(a) Except for termination of a Grantor’s obligations hereunder as expressly
provided in Section 7.13, the obligations of each Grantor hereunder shall not be
subject to any reduction, limitation, impairment or termination for any reason,
including any claim of waiver, release, surrender, alteration or compromise, and
shall not be subject to any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Guaranteed Obligations

 

-5-



--------------------------------------------------------------------------------

or otherwise. Without limiting the generality of the foregoing, the obligations
of each Grantor hereunder shall not be discharged or impaired or otherwise
affected by (i) the failure of the Collateral Trustee or any other First-Lien
Secured Party to assert any claim or demand or to enforce any right or remedy
under the provisions of any Financing Document or otherwise, (ii) any
rescission, waiver, amendment or modification of any of the terms or provisions
of any Financing Document or any other agreement, including with respect to any
other Grantor under this Agreement, (iii) the release of, or any impairment of
or failure to perfect any Lien on or security interest in, any security held by
the Collateral Trustee or any other First-Lien Secured Party for the Guaranteed
Obligations or any of them, (iv) any default, failure or delay, willful or
otherwise, in the performance of the Guaranteed Obligations, or (v) any other
act or omission that may or might in any manner or to any extent vary the risk
of any Grantor or otherwise operate as a discharge of any Grantor as a matter of
law or equity (other than the Discharge of Obligations in accordance with the
Intercreditor Agreement). Each Grantor expressly authorizes the Collateral
Trustee to take and hold security for the payment and performance of the
Obligations, to exchange, waive or release any or all such security (with or
without consideration), to enforce or apply such security and direct the order
and manner of any sale thereof in its sole discretion or to release or
substitute any one or more other guarantors or obligors upon or in respect of
the Guaranteed Obligations in accordance with the terms of the Credit Agreement,
any Other Credit Agreement, any Reimbursement Agreement and the other Financing
Documents, all without affecting the obligations of any Grantor hereunder.

(b) To the fullest extent permitted by applicable law, each Grantor waives any
defense based on or arising out of any defense of the Borrower or any other
Credit Party or the unenforceability of the Guaranteed Obligations or any part
thereof from any cause, or the cessation from any cause of the liability of the
Borrower or any other Credit Party, other than the Discharge of Obligations in
accordance with the Intercreditor Agreement. To the extent an Event of Default
shall have occurred and be continuing, the Collateral Trustee and the other
First-Lien Secured Parties may, at their election, foreclose on any security
held by one or more of them by one or more judicial or nonjudicial sales, accept
an assignment of any such security in lieu of foreclosure, compromise or adjust
any part of the Guaranteed Obligations, make any other accommodation with the
Borrower or any other Credit Party or exercise any other right or remedy
available to them against the Borrower or any other Credit Party, without
affecting or impairing in any way the liability of any Grantor hereunder except
to the extent of a Discharge of Obligations in accordance with the Intercreditor
Agreement. To the fullest extent permitted by applicable law, each Grantor
waives any defense arising out of any such election even though such election
operates, pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Grantor against
the Borrower or any other Credit Party, as the case may be, or any security.

SECTION 2.04. Reinstatement. Each Grantor agrees that its guarantee hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Guaranteed Obligation is rescinded or
must otherwise be restored by the Collateral Trustee or any other First-Lien
Secured Party upon the bankruptcy or reorganization of the Borrower, any other
Credit Party or otherwise.

SECTION 2.05. Agreement To Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Collateral Trustee or any other
First-Lien Secured Party has at law or in equity against any Grantor by virtue
hereof, upon the failure of the Borrower or any other Credit Party to pay any
Guaranteed Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, each Grantor
hereby unconditionally and irrevocably agrees to and will forthwith pay, or
cause to be paid, to the Collateral Trustee for distribution to the applicable
First-Lien Secured Parties in cash the amount of such unpaid Guaranteed
Obligation to the maximum extent permitted by law so as to maximize the
aggregate amount paid to the First-Lien Secured Parties under or in respect of
the Financing Documents. Upon payment by any Grantor of any sums to the
Collateral Trustee as provided above, all rights of such Grantor against any
other Grantor arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Article VI.

 

-6-



--------------------------------------------------------------------------------

SECTION 2.06. Information. Each Grantor assumes all responsibility for being and
keeping itself informed of the Borrower’s and each other Credit Party’s
financial condition and assets and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations and the nature, scope and
extent of the risks that such Grantor assumes and incurs hereunder, and agrees
that neither the Collateral Trustee nor any other First-Lien Secured Party will
have any duty to advise such Grantor of information known to it or any of them
regarding such circumstances or risks.

SECTION 2.07. Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Credit
Party to honor all of its obligations under the Guaranty in respect of Hedging
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 2.07 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 2.07, or
otherwise under the Guaranty, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section 2.07 shall
remain in full force and effect until a discharge of the Guaranteed Obligations.
Each Qualified ECP Guarantor intends that this Section 2.07 constitute, and this
Section 2.07 shall be deemed to constitute, a “keepwell, support or other
agreement” for the benefit of each other Credit Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

SECTION 2.08. Limitation. Each Grantor, and, by its acceptance of this
Agreement, the Collateral Trustee and each other First-Lien Secured Party,
hereby confirms that it is the intention of all such Persons that the Guaranty
and the Guaranteed Obligations of each Grantor hereunder not constitute a
fraudulent transfer or conveyance for purposes of Debtor Relief Laws, the
Uniform Fraudulent Conveyance Act (or any successor thereto), the Uniform
Fraudulent Transfer Act (or any successor thereto) or any similar foreign,
federal or state law to the extent applicable to the Guaranty and the Guaranteed
Obligations of the Grantors hereunder. To effectuate the foregoing intention,
the Collateral Trustee, the other First-Lien Secured Parties and the Grantors
hereby irrevocably agree that the Guaranteed Obligations of each Grantor under
the Guaranty at any time shall be limited to the maximum amount as will result
in the Guaranteed Obligations of such Grantor under the Guaranty not
constituting a fraudulent transfer or conveyance after giving full effect to the
liability under the Guaranty and its related contribution rights set forth in
this Agreement.

ARTICLE III.

Pledge of Securities

SECTION 3.01. Pledge. As security for the payment or performance, as the case
may be, in full of the Obligations, each Grantor hereby assigns and pledges to
the Collateral Trustee, its successors and assigns, for the benefit of the
First-Lien Secured Parties, and hereby grants to the Collateral Trustee, its
successors and assigns, for the ratable benefit of the First-Lien Secured
Parties, a security interest in and a continuing Lien on, all of such Grantor’s
(other than any Excluded Asset) right, title and interest in, to and under
(a) (i) the Equity Interests owned by such Grantor on the date hereof (including
all such Equity Interests listed on Schedule II (but excluding any Excluded
Assets)), (ii) any other Equity Interests obtained in the future by such Grantor
and (iii) the certificates representing all such Equity Interests (all the
foregoing collectively referred to herein as the “Pledged Stock”), (b) (i) the
debt securities held by such Grantor on the date hereof (including all such debt
securities listed opposite the name of such

 

-7-



--------------------------------------------------------------------------------

Grantor on Schedule II), (ii) any debt securities in the future issued to such
Grantor and (iii) the promissory notes and any other instruments evidencing such
debt securities (all the foregoing collectively referred to herein as the
“Pledged Debt Securities”), (c) all other property that may be delivered to and
held by the Collateral Trustee pursuant to the terms of this Section 3.01,
(d) subject to Section 3.06, all payments of principal or interest, dividends,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of
the securities referred to in clauses (a) and (b) above, (e) subject to
Section 3.06, all rights and privileges of such Grantor with respect to the
securities and other property referred to in clauses (a), (b), (c) and
(d) above, and (f) all Proceeds of any of the foregoing (the items referred to
in clauses (a) through (e) above (but excluding any Excluded Assets) being
collectively referred to as the “Pledged Collateral”); provided that at any time
any Existing PPL Notes or Existing RJS Debt remains outstanding, the principal
amount of Obligations secured by Collateral of the Borrower (other than Capital
Stock of any subsidiary of the Borrower that is not a Material Subsidiary (as
defined in any indenture governing any Existing PPL Notes or Existing RJS Debt))
shall be deemed limited to an amount not to exceed 10% of the total assets of
the Borrower specified in the most recent audited balance sheet of the Borrower
prior to the date of determination; provided further that in no event shall the
Collateral Trustee take any voting, remedial or other action with respect to any
Collateral directly or indirectly constituting Capital Stock of PPL Interstate
Energy Company unless and until all authorizations, approvals and other actions
by, and all notices to and filings with, all Governmental Authorities necessary
under any Applicable Law to take such action have been obtained, taken and made,
as applicable (including without limitation the prior filing with and approval
of the Pennsylvania Public Utility Commission).

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Trustee, its successors and assigns, for the benefit of the
First-Lien Secured Parties, forever; subject, however, to the terms, covenants
and conditions hereinafter set forth.

SECTION 3.02. Delivery of the Pledged Collateral.

(a) Each Grantor agrees promptly (and in any event within the time period
specified in Section 9.10 of the Credit Agreement) to deliver or cause to be
delivered to the Collateral Trustee any and all certificates, instruments or
other documents representing or evidencing Pledged Stock.

(b) Subject to the thresholds in Section 4.04(a) and Section 4.04(b), each
Grantor agrees promptly (and in any event within the time period specified in
Section 9.10 of the Credit Agreement) to deliver or cause to be delivered to the
Collateral Trustee any and all Pledged Debt Securities.

(c) Upon delivery to the Collateral Trustee, (i) any certificate, instrument or
document representing or evidencing Pledged Securities shall be accompanied by
undated stock powers duly executed in blank or other undated instruments of
transfer reasonably satisfactory to the Collateral Trustee and duly executed in
blank and by such other instruments and documents as the Collateral Trustee may
reasonably request and (ii) all other property comprising part of the Pledged
Collateral shall be accompanied by proper instruments of assignment duly
executed by the applicable Grantor and such other instruments or documents as
the Collateral Trustee may reasonably request. Each delivery of Pledged
Securities shall be accompanied by a schedule describing the applicable
securities, which schedule shall be attached hereto as Schedule II and made a
part hereof; provided that failure to attach any such schedule hereto shall not
affect the validity of the pledge of such Pledged Securities. Each schedule so
delivered shall supplement any prior schedules so delivered.

 

-8-



--------------------------------------------------------------------------------

SECTION 3.03. Representations, Warranties and Covenants. To induce the
First-Lien Secured Parties to enter into the applicable Financing Documents and
to make their respective extensions of credit and issuances of letters of credit
to or at the request of the applicable Grantor thereunder, the Grantors jointly
and severally represent and warrant to and, solely with respect to
Section 3.03(c)(i), Section 3.03(c)(iii), Section 3.03(c)(iv), Section 3.03(d),
Section 3.03(e)(ii) and Section 3.03(g) covenant with, the Collateral Trustee,
for the benefit of the First-Lien Secured Parties, that:

(a) Schedule II correctly sets forth on the date hereof the percentage of the
issued and outstanding shares of each class of the Equity Interests of the
issuer thereof represented by such Pledged Stock and includes all Equity
Interests, debt securities and promissory notes required to be pledged
hereunder;

(b) the Pledged Stock and Pledged Debt Securities have been duly and validly
authorized and issued by the issuers thereof and (i) in the case of Pledged
Stock, are fully paid and nonassessable and (ii) in the case of Pledged Debt
Securities, are legal, valid and binding obligations of the issuers thereof;

(c) except for the Security Interests granted hereunder, each Grantor (i) is
and, subject to any transfers made in compliance with the Credit Agreement, any
Other Credit Agreement, any Reimbursement Agreement and the other applicable
Financing Documents, will continue to be the direct owner, beneficially and of
record, of the Pledged Collateral indicated on Schedule II as owned by such
Grantor, (ii) holds the same free and clear of all Liens (other than Liens
permitted by the Financing Documents and permitted (if addressed therein or,
otherwise, not prohibited) by the other applicable Financing Documents),
(iii) will make no assignment, pledge, hypothecation or transfer of, or create
or permit to exist any security interest in or other Lien on, the Pledged
Collateral, other than in compliance with the Credit Agreement, any Other Credit
Agreement, any Reimbursement Agreement and the other applicable Financing
Documents, and (iv) subject to Section 3.06, will cause any and all Pledged
Collateral, whether for value paid by such Grantor or otherwise, to be forthwith
deposited with the Collateral Trustee and pledged or assigned hereunder;

(d) except for restrictions and limitations imposed by the Financing Documents
or securities laws generally and as do not violate the requirements of the
applicable Financing Documents, the Pledged Collateral is and will continue to
be freely transferable and assignable, and none of the Pledged Collateral is or
will be subject to any option, right of first refusal, shareholders agreement,
charter or by-law provisions or contractual restriction of any nature that might
prohibit, impair, delay or otherwise affect the pledge of such Pledged
Collateral hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Collateral Trustee of rights and remedies hereunder;

(e) each Grantor (i) has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated and
(ii) will defend its title or interest thereto or therein against any and all
Liens (other than any Lien created or permitted by the Financing Documents),
however arising, of all Persons whomsoever;

(f) no consent or approval of any Governmental Authority, any securities
exchange or any other person was or is necessary to the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect);

(g) by virtue of the execution and delivery by each Grantor of this Agreement,
when any Pledged Securities are delivered to the Collateral Trustee in
accordance with this Agreement, the Collateral Trustee will obtain a legal,
valid and perfected first priority lien upon and security interest in such
Pledged Securities as security for the payment and performance of the
Obligations; and

 

-9-



--------------------------------------------------------------------------------

(h) the pledge effected hereby is effective to vest in the Collateral Trustee,
for the ratable benefit of the First-Lien Secured Parties, the rights of the
Collateral Trustee in the Pledged Collateral as set forth herein and all action
by any Grantor necessary or desirable to protect and perfect the Lien on the
Pledged Collateral has been duly taken.

SECTION 3.04. Certification of Limited Liability Company Interests and Limited
Partnership Interests. Each Grantor represents and warrants that each interest
held by it in any limited liability company or limited partnership which is a
Subsidiary and pledged hereunder (other than the uncertificated limited
liability company and limited partnership interests, as of the Closing Date, set
forth on Schedule IV) is represented by a certificate, and is a “security”
within the meaning of, and is governed by, the Uniform Commercial Code of the
State of Delaware and each other applicable jurisdiction. Each Grantor hereby
agrees not to vote, enable or take any other action to cause any of the entities
set forth on Schedule IV and any Subsidiaries acquired after the Closing Date
which are limited liability companies or limited partnerships the Grantor’s
interest in which are not securities (for the purposes of the Uniform Commercial
Code) (together, the “Uncertificated Subsidiaries”) on the date hereof or at the
time of acquisition to elect or otherwise take any action to cause the interests
in such Uncertificated Subsidiaries to be treated as securities for purposes of
the Uniform Commercial Code; provided, however, notwithstanding the foregoing,
if any Uncertificated Subsidiary takes any such action in violation of the
foregoing, the Grantor holding such interests shall promptly notify the
Collateral Trustee in writing of any such election or action and, in such event,
shall take all steps necessary or advisable to establish the Collateral
Trustee’s “control” (within the meaning of Section 8-106 of the UCC) thereof.

SECTION 3.05. Registration in Nominee Name; Denominations. The Pledged
Securities shall be in the name of the applicable Grantor, endorsed or assigned
in blank or in favor of the Collateral Trustee, but following the occurrence and
during the continuance of an Event of Default the Collateral Trustee shall have
the right (in its sole and absolute discretion) to hold the Pledged Securities
in its own name as pledgee, or in the name of its nominee (as pledgee or as
sub-agent). Each Grantor will promptly give to the Collateral Trustee copies of
any notices or other communications received by it with respect to Pledged
Securities in its capacity as the registered owner thereof. After the occurrence
and during the continuance of an Event of Default, the Collateral Trustee shall
at all times have the right to exchange the certificates representing Pledged
Securities for certificates of smaller or larger denominations for any purpose
consistent with this Agreement.

SECTION 3.06. Voting Rights; Dividends and Interest, Etc.

(a) Unless and until an Event of Default shall have occurred and be continuing
and the Collateral Trustee shall have given the Borrower or the Grantors prior
notice of its intent to exercise its rights under this Agreement (which notice
shall be deemed to have been given immediately upon the occurrence of an
Insolvency or Liquidation Proceeding which gives rise to an Event of Default):

(i) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement, any Other Credit Agreement, any Reimbursement Agreement and
the other Financing Documents; provided, however, that such rights and powers
shall not be exercised in any manner that could materially and adversely affect
the rights inuring to a holder of any Pledged Securities or the rights and
remedies of any of the Collateral Trustee or the other First-Lien Secured
Parties under this Agreement or the Credit Agreement or any Other Credit
Agreement or any Reimbursement Agreement or any other Financing Document or the
ability of the First-Lien Secured Parties to exercise the same.

 

-10-



--------------------------------------------------------------------------------

(ii) The Collateral Trustee shall execute and deliver to each Grantor, or cause
to be executed and delivered to each Grantor, all such proxies, powers of
attorney and other instruments as such Grantor may reasonably request for the
purpose of enabling such Grantor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to paragraph (i) above.

(iii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, any Other Credit Agreement, any Reimbursement Agreement
and the other Financing Documents; provided, however, that any noncash
dividends, interest, principal or other distributions that would constitute
Pledged Stock or Pledged Debt Securities (other than, for the avoidance of
doubt, property, including cash, that does not constitute Pledged Stock or
Pledged Debt Securities), whether resulting from a subdivision, combination or
reclassification of the outstanding Equity Interests of the issuer of any
Pledged Securities or received in exchange for Pledged Securities or any part
thereof, or in redemption thereof, or as a result of any merger, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise, shall be and become part of the Pledged Collateral, and, if received
by any Grantor, shall not be commingled by such Grantor with any of its other
property but shall be held separate and apart therefrom, shall be held in trust
for the ratable benefit of the First-Lien Secured Parties and shall be forthwith
delivered to the Collateral Trustee in the same form as so received (with any
necessary endorsement or instrument of assignment).

(b) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Trustee shall have notified (or shall be deemed to have notified
pursuant to Section 3.06(a)) the Grantors of the suspension of their rights
under paragraph (a)(iii) of this Section 3.06, then all rights of any Grantor to
dividends, interest, principal or other distributions that such Grantor is
authorized to receive pursuant to paragraph (a)(iii) of this Section 3.06 shall
cease, and all such rights shall thereupon become vested in the Collateral
Trustee, which shall have the sole and exclusive right and authority to receive
and retain such dividends, interest, principal or other distributions. All
dividends, interest, principal or other distributions received by any Grantor
contrary to the provisions of this Section 3.06 shall be held in trust for the
benefit of the Collateral Trustee, shall be segregated from other property or
funds of such Grantor and shall be forthwith delivered to the Collateral Trustee
upon demand in the same form as so received (with any necessary endorsement or
instrument of assignment). Any and all money and other property paid over to or
received by the Collateral Trustee pursuant to the provisions of this paragraph
(b) shall be retained by the Collateral Trustee in an account to be established
by the Collateral Trustee upon receipt of such money or other property and shall
be applied in accordance with the provisions of Section 5.02. After all Events
of Default have been cured or waived and each applicable Grantor has delivered
to the Administrative Agent, any applicable Other Administrative Agent and any
applicable L/C Issuer certificates to that effect, the Collateral Trustee shall,
at the request of such Grantor, promptly after all such Events of Default have
been cured or waived, repay to each applicable Grantor (without interest) all
dividends, interest, principal or other distributions that such Grantor would
otherwise be permitted to retain pursuant to the terms of paragraph (a)(iii) of
this Section 3.06 and that remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Trustee shall have notified (or shall be deemed to have notified
pursuant to Section 3.06(a)) the Grantors of the suspension of their rights
under paragraph (a)(i) of this Section 3.06, then all rights of any

 

-11-



--------------------------------------------------------------------------------

Grantor to exercise the voting and consensual rights and powers it is entitled
to exercise pursuant to paragraph (a)(i) of this Section 3.06, and the
obligations of the Collateral Trustee under paragraph (a)(ii) of this
Section 3.06, shall cease, and all such rights shall thereupon become vested in
the Collateral Trustee, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers; provided
that, unless otherwise directed by the Required First-Lien Secured Parties, the
Collateral Trustee shall have the right from time to time following and during
the continuance of an Event of Default to permit the Grantors to exercise such
rights. Each Grantor agrees, upon the occurrence and during the continuance of
an Event of Default, to grant the Collateral Trustee a proxy and to promptly at
such time deliver to the Collateral Trustee such additional proxies and other
documents as may be necessary to allow the Collateral Trustee to exercise such
voting and consensual rights and powers.

(d) Any notice given by the Collateral Trustee to the Grantors exercising its
rights under paragraph (a) of this Section 3.06 (i) must be given in writing,
(ii) may be given to one or more of the Grantors at the same or different times
and (iii) may suspend the rights of the Grantors under paragraph (a)(i) or
paragraph (a)(iii) of this Section 3.06 in part without suspending all such
rights (as specified by the Collateral Trustee in its sole and absolute
discretion) and without waiving or otherwise affecting the Collateral Trustee’s
rights to give additional notices from time to time suspending other rights so
long as an Event of Default has occurred and is continuing.

ARTICLE IV.

Security Interests in Personal Property

SECTION 4.01. Security Interest.

(a) As security for the payment or performance, as the case may be, in full of
the Obligations, each Grantor hereby assigns and pledges to the Collateral
Trustee, its successors and assigns, for the benefit of the First-Lien Secured
Parties, and hereby grants to the Collateral Trustee, its successors and
assigns, for the benefit of the First-Lien Secured Parties, a security interest
in and continuing lien on (the “Security Interest”) all right, title or interest
in or to any and all of the following assets and properties now owned or at any
time hereafter acquired by such Grantor or in which such Grantor now has or at
any time in the future may acquire any right, title or interest (collectively,
the “Article 9 Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all cash and Deposit Accounts;

(iv) all Documents;

(v) all Equipment;

(vi) all General Intangibles and Intellectual Property;

(vii) all Instruments;

(viii) all Inventory;

(ix) all Investment Property;

 

-12-



--------------------------------------------------------------------------------

(x) all Letter of Credit Rights;

(xi) all Commercial Tort Claims, including those described on Schedule V hereto;

(xii) all Insurance;

(xiii) all books and records pertaining to the Article 9 Collateral; and

(xiv) to the extent not otherwise included, all Supporting Obligations, Proceeds
and products of any and all of the foregoing and all collateral security and
guarantees given by any Person with respect to any of the foregoing.

Notwithstanding anything herein to the contrary, in no event shall the Article 9
Collateral include nor the security interest granted under this Section 4.01
attach to any Excluded Assets. Furthermore, any assets or property constituting
“Excluded Assets” are expressly excluded from each term used in the definition
of Collateral (and any component definition thereof).

Notwithstanding the foregoing, in no event shall the Grantors be required to
perfect any security interest through control (as defined in the New York UCC),
including any control agreements, in respect of any cash, deposit accounts,
securities accounts, Letter-of-Credit Rights or any proceeds, interest, income
or profit therefrom.

Notwithstanding the foregoing, in no event shall the Collateral Trustee take any
voting, remedial or other action with respect to any Collateral directly or
indirectly constituting Capital Stock of PPL Interstate Energy Company unless
and until all authorizations, approvals and other actions by, and all notices to
and filings with, all Governmental Authorities necessary under any Applicable
Law to take such action have been obtained, taken and made, as applicable
(including without limitation the prior filing with and approval of the
Pennsylvania Public Utility Commission).

(b) Each Grantor hereby irrevocably authorizes the Collateral Trustee at any
time and from time to time to file in any relevant jurisdiction any initial
financing statements (including fixture filings) with respect to the Article 9
Collateral or any part thereof and amendments thereto that (i) describe the
Article 9 Collateral as described herein or in any other manner as the
Collateral Trustee may determine, in its reasonable discretion, is reasonably
necessary, advisable or prudent to ensure the perfection of the Security
Interest granted herein, (ii) indicate the Article 9 Collateral as “all assets,
whether now owned or hereafter acquired, developed or created” or words of
similar effect, and (iii) contain the information required by Article 9 of the
Uniform Commercial Code of each applicable jurisdiction for the filing of any
financing statement or amendment, including (A) whether such Grantor is an
organization, the type of organization and any organizational identification
number issued to such Grantor and (B) in the case of a financing statement filed
as a fixture filing, a sufficient description of the real property to which such
Article 9 Collateral relates. Each Grantor agrees to provide such information to
the Collateral Trustee promptly upon request.

(c) The Collateral Trustee is further authorized to file with the United States
Patent and Trademark Office or United States Copyright Office (or any successor
office or any similar office in any other country) such documents as may be
necessary or advisable for the purpose of perfecting, confirming, continuing,
enforcing or protecting the Security Interest granted by each Grantor, without
the signature of any Grantor, and naming any Grantor or the Grantors as debtors
and the Collateral Trustee as the secured party.

 

-13-



--------------------------------------------------------------------------------

(d) The Security Interest is granted as security only and shall not subject the
Collateral Trustee or any other First-Lien Secured Party to, or in any way alter
or modify, any obligation or liability of any Grantor with respect to or arising
out of the Article 9 Collateral.

SECTION 4.02. Representations and Warranties. To induce the First-Lien Secured
Parties to enter into the applicable Financing Documents and to make their
respective extensions of credit and issuances of letters of credit to or at the
request of the applicable Grantor thereunder, the Grantors jointly and severally
represent and warrant to the Collateral Trustee for the benefit of the
First-Lien Secured Parties that:

(a) Schedule I hereto accurately sets forth as of the Closing Date the exact
legal name, organizational type, jurisdiction of organization or formation and
organizational identification number (if any) of each Grantor. Uniform
Commercial Code financing statements (including fixture filings, as applicable)
or other appropriate filings, recordings or registrations containing a
description of the Article 9 Collateral have been prepared by the Collateral
Trustee based upon the information provided to the Administrative Agent and the
First-Lien Secured Parties in Schedule I for filing in each governmental,
municipal or other office specified in Schedule I or specified by notice from
the Borrower to the Administrative Agent, any Other Administrative Agent and any
L/C Issuer after the Closing Date in the case of filings, recordings or
registrations required by the Credit Agreement, any Other Credit Agreement and
any Reimbursement Agreement, which are all the filings, recordings and
registrations (other than filings required to be made in the United States
Patent and Trademark Office and the United States Copyright Office in order to
perfect the Security Interest in the Article 9 Collateral consisting of United
States Patents, Trademarks and Copyrights) that are necessary to publish notice
of and protect the validity of and to establish a legal, valid and perfected
security interest in favor of the Collateral Trustee (for the ratable benefit of
the First-Lien Secured Parties) in respect of all Article 9 Collateral in which
the Security Interest may be perfected by filing, recording or registration in
the United States (or any political subdivision thereof) and its territories and
possessions, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements. Each Grantor represents and warrants that a fully
executed agreement in the form hereof (or a fully executed short form agreement
in form and substance reasonably satisfactory to the Collateral Trustee), and
containing a description of all Article 9 Collateral consisting of United States
Patents and applications therefor, United States registered Trademarks (and
Trademarks for which United States registration applications are pending other
than intent-to-use applications) and United States registered Copyrights has
been delivered to the Collateral Trustee for filing with and recording by the
United States Patent and Trademark Office and the United States Copyright Office
pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the
regulations thereunder, as applicable, and otherwise as may be required pursuant
to the laws of any other necessary jurisdiction to protect the validity of and
to establish a legal, valid and perfected security interest in favor of the
Collateral Trustee (for the ratable benefit of the First-Lien Secured Parties)
in respect of all such Article 9 Collateral.

(b) The Security Interest granted to the Collateral Trustee for the benefit of
the First-Lien Secured Parties constitutes (i) a legal and valid security
interest in all Article 9 Collateral securing the payment and performance of the
Obligations, (ii) subject to the filings and other actions described in
Section 4.02(a), a perfected security interest in all Article 9 Collateral in
which a security interest may be perfected by filing, recording or registering a
financing statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code or other applicable law in such jurisdictions and (iii) subject
to the filings and other actions described in Section 4.02(a), a security

 

-14-



--------------------------------------------------------------------------------

interest that shall be perfected in all Article 9 Collateral in which a security
interest may be perfected upon the receipt and recording of this Agreement (or
with respect to certain Intellectual Property fully executed short form
agreements in form and substance reasonably satisfactory to the Collateral
Trustee) with the United States Patent and Trademark Office and the United
States Copyright Office, as applicable. The Security Interest is and shall be
prior to any other Lien on any of the Article 9 Collateral, other than Liens
expressly permitted pursuant to the Credit Agreement, any Other Credit Agreement
and any Reimbursement Agreement and permitted (if addressed therein or,
otherwise, not prohibited) by the other applicable Financing Documents.

(c) The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, except for Liens expressly permitted pursuant to the Credit Agreement, any
Other Credit Agreement and any Reimbursement Agreement and permitted (if
addressed therein or, otherwise, not prohibited) by the other applicable
Financing Documents. Except to the extent permitted pursuant to the Financing
Documents or any other Financing Document, no Grantor has filed or consented to
the filing of (i) any financing statement or analogous document under the
Uniform Commercial Code or any other applicable laws covering any Article 9
Collateral, (ii) any assignment in which any Grantor assigns any Patent,
Trademark or Copyright constituting Article 9 Collateral or any security
agreement or similar instrument covering any Patent, Trademark or Copyright
constituting Article 9 Collateral with the United States Patent and Trademark
Office or the United States Copyright Office, (iii) any notice under the
Assignment of Claims Act, or (iv) any assignment in which any Grantor assigns
any Article 9 Collateral or any security agreement or similar instrument
covering any Article 9 Collateral with any foreign governmental, municipal or
other office, which financing statement or analogous document, assignment,
security agreement or similar instrument is still in effect, except, in each
case, for Liens expressly permitted pursuant to the Credit Agreement, any Other
Credit Agreement and any Reimbursement Agreement and permitted (if addressed
therein or, otherwise, not prohibited) by the other applicable Financing
Documents. Schedule V hereto is a true and complete schedule of all Commercial
Tort Claims (including a summary description) in respect of which a complaint or
a counterclaim has been filed by or on behalf of any Grantor seeking damages in
an amount in excess of $5,000,000 individually (or $15,000,000 in the aggregate,
for all such amounts that are $5,000,000 or less).

(d) Schedule III hereto accurately sets forth, as of the date hereof, each
Patent, Copyright registration, registered Trademark and exclusive Copyright
License.

SECTION 4.03. Covenants.

(a) Each Grantor agrees promptly (and in any event within 60 days or such later
date as may be agreed to by the Collateral Trustee) to notify the Collateral
Trustee in writing of any change in (i) its legal name, (ii) its identity or
type of organization, (iii) its Federal Taxpayer Identification Number or
organizational identification number or (iv) its jurisdiction of organization.
Each Grantor agrees promptly to provide the Collateral Trustee with certified
organizational documents reflecting any of the changes described in the first
sentence of this paragraph. Each Grantor agrees not to effect or permit any
change referred to in the preceding sentence unless all filings have been made
under the Uniform Commercial Code or otherwise that are required in order for
the Collateral Trustee to continue at all times following such change to have a
valid, legal and perfected first priority security interest in all the Article 9
Collateral.

(b) Each Grantor agrees to maintain, at its own cost and expense, such complete
and accurate records with respect to the Article 9 Collateral owned by it as is
consistent with its current practices and in accordance with such prudent and
standard practices used in industries that are the same as or similar to those
in which such Grantor is engaged, but in any event to include complete
accounting

 

-15-



--------------------------------------------------------------------------------

records indicating all payments and proceeds received with respect to any part
of the Article 9 Collateral, and, upon the occurrence and during the continuance
of an Event of Default, promptly to prepare, if requested by the Collateral
Trustee, and deliver to the Collateral Trustee a duly certified schedule or
schedules in form and detail satisfactory to the Collateral Trustee showing the
identity, amount and location of any and all Article 9 Collateral.

(c) Each Grantor shall, at its own expense, take any and all actions reasonably
necessary to defend title to the Article 9 Collateral against all persons and to
defend the Security Interest of the Collateral Trustee in the Article 9
Collateral and the priority thereof against any Lien not expressly permitted
pursuant to the Credit Agreement, any Other Credit Agreement and any
Reimbursement Agreement and permitted (if addressed therein or, otherwise, not
prohibited) by the other applicable Financing Documents.

(d) Each Grantor agrees, at its own expense, promptly to execute, acknowledge,
deliver and cause to be duly filed all such further instruments and documents
and take all such actions reasonably necessary as the Collateral Trustee may
from time to time reasonably request and which are necessary to obtain,
preserve, protect and perfect the Security Interest and the rights and remedies
created hereby, including the payment of any fees and Taxes required in
connection with the execution and delivery of this Agreement, the granting of
the Security Interest and the filing of any financing or continuation statements
(including fixture filings) or other documents in connection herewith or
therewith. If any amount payable to any Grantor under or in connection with any
of the Article 9 Collateral shall be or become evidenced by any promissory note
or other instrument, such note or instrument shall be promptly pledged and,
subject to Section 4.04(a) and Section 4.04(b), delivered to the Collateral
Trustee, duly endorsed in a manner satisfactory to the Collateral Trustee.

(e) At its option, the Collateral Trustee may discharge past due Taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not expressly
permitted pursuant to the Credit Agreement, any Other Credit Agreement and any
Reimbursement Agreement and permitted (if addressed therein or, otherwise, not
prohibited) by the other applicable Financing Documents, and may pay for the
maintenance and preservation of the Article 9 Collateral to the extent any
Grantor fails to do so as required by the Credit Agreement, any Other Credit
Agreement, any Reimbursement Agreement, this Agreement or the other applicable
Financing Documents, and each Grantor jointly and severally agrees to reimburse
the Collateral Trustee on demand for any reasonable payment made or any
reasonable expense incurred by the Collateral Trustee pursuant to the foregoing
authorization; provided, however, that nothing in this paragraph shall be
interpreted as excusing any Grantor from the performance of, or imposing any
obligation on the Collateral Trustee or any First-Lien Secured Party to cure or
perform, any covenants or other promises of any Grantor with respect to Taxes,
assessments, charges, fees, Liens, security interests or other encumbrances and
maintenance as set forth herein or in the other Financing Documents.

(f) Except in each case as would not reasonably be expected to have a Material
Adverse Effect (as defined in the Credit Agreement), each Grantor shall remain
liable to observe and perform all the conditions and obligations to be observed
and performed by it under each contract, agreement or instrument that
constitutes Article 9 Collateral, all in accordance with the terms and
conditions thereof, and each Grantor jointly and severally agrees to indemnify
and hold harmless the Collateral Trustee and the First-Lien Secured Parties from
and against any and all liability for such performance in accordance with
Section 13.01 of the Credit Agreement.

(g) No Grantor shall make or permit to be made an assignment, pledge or
hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral, except, in each case, as expressly
permitted by the Credit Agreement, any Other Credit Agreement and any

 

-16-



--------------------------------------------------------------------------------

Reimbursement Agreement and permitted (if addressed therein or, otherwise, not
prohibited) by the other applicable Financing Documents. No Grantor shall make
or permit to be made any transfer of the Article 9 Collateral and each Grantor
shall remain at all times in possession or otherwise in control of the Article 9
Collateral owned by it, except as permitted by the Credit Agreement, any Other
Credit Agreement and any Reimbursement Agreement and permitted (if addressed
therein or, otherwise, not prohibited) by the other applicable Financing
Documents.

(h) Each Grantor, at its own expense, shall maintain or cause to be maintained
Insurance covering physical loss or damage to the Inventory and Equipment in
accordance with the requirements set forth in the Credit Agreement, any Other
Credit Agreement, any Reimbursement Agreement and the requirements of any other
applicable Financing Documents. Each Grantor irrevocably makes, constitutes and
appoints the Collateral Trustee (and all officers, employees or agents
designated by the Collateral Trustee) as such Grantor’s true and lawful agent
(and attorney-in-fact) for the purpose, upon the occurrence and during the
continuance of an Event of Default, of making, settling and adjusting claims in
respect of Article 9 Collateral under policies of Insurance, endorsing the name
of such Grantor on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance and for making all determinations and
decisions with respect thereto. In the event that any Grantor at any time or
times shall fail to obtain or maintain any of the policies of insurance required
hereby or under the Credit Agreement, any Other Credit Agreement or any
Reimbursement Agreement or any other applicable Financing Documents or to pay
any premium in whole or part relating thereto, the Collateral Trustee may,
without waiving or releasing any obligation or liability of any Grantor
hereunder or any Default or Event of Default, in its sole discretion, obtain and
maintain such policies of insurance and pay such premium and take any other
actions with respect thereto as the Collateral Trustee deems advisable. All sums
disbursed by the Collateral Trustee in connection with this paragraph, including
attorneys’ fees, court costs, expenses and other charges relating thereto, shall
be payable, upon demand, by the Grantors to the Collateral Trustee and shall be
additional Obligations secured hereby.

SECTION 4.04. Other Actions. In order to further insure the attachment,
perfection and priority of, and the ability of the Collateral Trustee to
enforce, the Security Interest in the Article 9 Collateral, each Grantor agrees,
in each case at such Grantor’s own expense, to take the following actions with
respect to the following Article 9 Collateral (and only to the extent the
following consist of Article 9 Collateral:

(a) Instruments. Each Grantor shall upon Collateral Trustee’s request during the
continuance of an Event of Default, deliver to the Collateral Trustee within
five (5) Business Days of such request all Instruments in an amount in excess of
$5,000,000 individually (or $15,000,000 in the aggregate, for all such amounts
that are $5,000,000 or less), accompanied by such undated instruments of
endorsement, transfer or assignment duly executed in blank as the Collateral
Trustee may specify. No Grantor shall at any time deliver any Instrument
described in the preceding sentence to any Person other than the Collateral
Trustee. Upon the Collateral Trustee’s request, each Grantor shall promptly
provide to the Collateral Trustee a list of all such Instruments held by any
Grantor.

(b) Investment Property. Except to the extent otherwise provided in Article III,
if any Grantor shall at any time hold or acquire any certificated security in an
amount in excess of $5,000,000 individually (or $15,000,000 in the aggregate,
for all such amounts that are $5,000,000 or less) such Grantor shall forthwith
endorse, assign and deliver the same to the Collateral Trustee, accompanied by
such undated instrument of transfer or assignment duly executed in blank as the
Collateral Trustee may from time to time specify. If any security in an amount
in excess of $5,000,000 individually (or $15,000,000 in the aggregate, for all
such amounts that are $5,000,000 or less) now or hereafter acquired by any
Grantor is uncertificated and is issued to

 

-17-



--------------------------------------------------------------------------------

such Grantor or its nominee directly by the issuer thereof, such Grantor shall
promptly notify the Collateral Trustee thereof and, at the Collateral Trustee’s
request, pursuant to an agreement in form and substance satisfactory to the
Collateral Trustee, either (i) cause the issuer to agree to comply with
instructions from the Collateral Trustee as to such securities, without further
consent of any Grantor or such nominee, or (ii) upon the occurrence and during
the continuance of an Event of Default, at the option of the Collateral Trustee,
arrange for the Collateral Trustee to become the registered owner of the
securities.

(c) Electronic Chattel Paper and Transferable Records. If any Grantor at any
time holds or acquires an interest, in an amount in excess of $5,000,000
individually (or $15,000,000 in the aggregate, for all such amounts that are
$5,000,000 or less) in any Electronic Chattel Paper or any “transferable
record”, as that term is defined in Section 201 of the Federal Electronic
Signatures in Global and National Commerce Act, or in Section 16 of the Uniform
Electronic Transactions Act as in effect in any relevant jurisdiction, such
Grantor shall promptly notify the Collateral Trustee thereof and, at the request
of the Collateral Trustee, shall take such action as the Collateral Trustee may
reasonably request to vest in the Collateral Trustee control under New York UCC
Section 9-105 of such Electronic Chattel Paper or control under Section 201 of
the Federal Electronic Signatures in Global and National Commerce Act or, as the
case may be, Section 16 of the Uniform Electronic Transactions Act, as so in
effect in such jurisdiction, of such transferable record. The Collateral Trustee
agrees with such Grantor that the Collateral Trustee will arrange, pursuant to
procedures reasonably satisfactory to the Collateral Trustee and so long as such
procedures will not result in the Collateral Trustee’s loss of control, for the
Grantor to make alterations to the Electronic Chattel Paper or transferable
record permitted under UCC Section 9-105 or, as the case may be, Section 201 of
the Federal Electronic Signatures in Global and National Commerce Act or
Section 16 of the Uniform Electronic Transactions Act for a party in control
without loss of control, unless an Event of Default has occurred and is
continuing or would occur after taking into account any action by such Grantor
with respect to such Electronic Chattel Paper or transferable record.

(d) Commercial Tort Claims. If any Grantor shall at any time hold or acquire a
Commercial Tort Claim in an amount reasonably estimated to exceed $5,000,000
individually (or $15,000,000 in the aggregate, for all such amounts that are
$5,000,000 or less) the Grantor shall promptly notify the Collateral Trustee
thereof in a writing signed by such Grantor including a summary description of
such claim and grant to the Collateral Trustee, for the ratable benefit of the
First-Lien Secured Parties, in such writing a security interest therein and in
the proceeds thereof, all upon the terms of this Agreement, with such writing to
be in form and substance satisfactory to the Collateral Trustee.

SECTION 4.05. Intellectual Property. Whenever a Grantor, either by itself or
through any agent, employee, licensee or designee, shall acquire any United
States Registered Intellectual Property or file an application for any
Registered Intellectual Property with the United States Patent and Trademark
Office or the United States Copyright Office (other than as a result of any
pending application of which such Grantor has already provided notice becoming
registered or issued), such Grantor shall promptly (but in any event within 90
days or such later date as may be agreed by the Collateral Trustee) report such
filing to the Collateral Trustee and execute and deliver, and have timely
recorded with the United States Patent and Trademark Office or United States
Copyright Office, a short form security agreement substantially in the same form
as any such agreement delivered on the Closing Date or such other form
reasonably acceptable to the Collateral Trustee and take all other actions
requested by the Collateral Trustee to evidence the Collateral Trustee’s
security interest in any such Registered Intellectual Property included in the
Collateral.

 

-18-



--------------------------------------------------------------------------------

ARTICLE V.

Remedies

SECTION 5.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver each item of
Collateral to the Collateral Trustee on demand, and it is agreed that the
Collateral Trustee shall have the right to take any of or all the following
actions at the same or different times: (a) with respect to any Article 9
Collateral consisting of Intellectual Property, on demand and, other than in
violation of any law, rule or regulation applicable to such Grantor or any
then-existing agreements or licensing arrangements to the extent that waivers
cannot be obtained, to cause the Security Interest to become an assignment,
transfer and conveyance of any of or all such Article 9 Collateral by the
applicable Grantor to the Collateral Trustee, or to license or sublicense,
whether general, special or otherwise, and whether on an exclusive or
nonexclusive basis, any such Article 9 Collateral throughout the world on such
terms and conditions and in such manner as the Collateral Trustee shall
reasonably determine, and (b) with or without legal process and with or without
prior notice or demand for performance, to take possession of the Article 9
Collateral and without liability for trespass to enter any premises where the
Article 9 Collateral may be located for the purpose of taking possession of or
removing the Article 9 Collateral and, generally, to exercise any and all rights
afforded to a secured party under the Uniform Commercial Code or other
applicable law. Without limiting the generality of the foregoing, each Grantor
agrees that the Collateral Trustee shall have the right, subject to the
mandatory requirements of applicable law, to sell or otherwise dispose of all or
any part of the Collateral at a public or private sale or at any broker’s board
or on any securities exchange, for cash, upon credit or for future delivery as
the Collateral Trustee shall deem appropriate. The Collateral Trustee shall be
authorized at any such sale (if it deems it advisable to do so) to restrict the
prospective bidders or purchasers to persons who will represent and agree that
they are purchasing the Collateral for their own account for investment and not
with a view to the distribution or sale thereof, and upon consummation of any
such sale the Collateral Trustee shall have the right to assign, transfer and
deliver to the purchaser or purchasers thereof the Collateral so sold. Each such
purchaser at any such sale shall hold the property sold absolutely, free from
any claim or right on the part of any Grantor, and each Grantor hereby waives
(to the extent permitted by law) all rights of redemption, stay and appraisal
which such Grantor now has or may at any time in the future have under any rule
of law or statute now existing or hereafter enacted.

The Collateral Trustee shall give each applicable Grantor 10 days’ prior written
notice (which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Collateral Trustee’s intention to make any sale of Collateral. Such notice,
in the case of a public sale, shall state the time and place for such sale and,
in the case of a sale at a broker’s board or on a securities exchange, shall
state the board or exchange at which such sale is to be made and the day on
which the Collateral, or portion thereof, will first be offered for sale at such
board or exchange. Any such public sale shall be held at such time or times
within ordinary business hours and at such place or places as the Collateral
Trustee may reasonably fix and state in the notice (if any) of such sale. At any
such sale, the Collateral, or portion thereof, to be sold may be sold in one lot
as an entirety or in separate parcels, as the Collateral Trustee may reasonably
determine. The Collateral Trustee shall not be obligated to make any sale of any
Collateral if it shall determine not to do so, regardless of the fact that
notice of sale of such Collateral shall have been given. The Collateral Trustee
may, without notice or publication, adjourn any public or private sale or cause
the same to be adjourned from time to time by announcement at the time and place
fixed for sale, and such sale may, without further notice, be made at the time
and place to which the same was so adjourned. In case any sale of all or any
part of the Collateral is made on credit or for future delivery, the Collateral
so sold may be retained by the Collateral Trustee until the sale price is paid
by the purchaser or purchasers thereof, but the Collateral Trustee shall not
incur any liability in case any such purchaser or purchasers shall fail to take
up and pay for the Collateral so sold and, in case of any such failure, such
Collateral may be sold again upon like

 

-19-



--------------------------------------------------------------------------------

notice. At any public (or, to the extent permitted by law, private) sale made
pursuant to this Agreement, any First-Lien Secured Party may bid for or
purchase, free (to the extent permitted by applicable law) from any right of
redemption, stay, valuation or appraisal on the part of any Grantor (all said
rights being also hereby waived and released to the extent permitted by
applicable law) the Collateral or any part thereof offered for sale and may make
payment on account thereof by using any claim then due and payable to such
First-Lien Secured Party from any Grantor as a credit against the purchase
price, and such First-Lien Secured Party may, upon compliance with the terms of
sale, hold, retain and dispose of such property to the fullest extent permitted
by applicable law. As an alternative to exercising the power of sale herein
conferred upon it, the Collateral Trustee may proceed by a suit or suits at law
or in equity to foreclose this Agreement and to sell the Collateral or any
portion thereof pursuant to a judgment or decree of a court or courts having
competent jurisdiction or pursuant to a proceeding by a court-appointed
receiver. Any sale pursuant to the provisions of this Section 5.01 shall be
deemed to conform to the commercially reasonable standards as provided in
Section 9-610(b) of the New York UCC or its equivalent in other jurisdictions.

Upon the occurrence and during the continuance of an Event of Default, no
Grantor will, without the Collateral Trustee’s prior written consent, grant any
extension of the time of payment of any Accounts included in the Article 9
Collateral, compromise, compound or settle the same for less than the full
amount thereof, release, wholly or partly, any person liable for the payment
thereof or allow any credit or discount whatsoever thereon; provided that, so
long as no Specified Default has occurred and is continuing, a Grantor may grant
or make extensions, credits, discounts, compromises, compoundings or settlements
granted or made in the ordinary course of business or in accordance with such
prudent and standard practice used in industries that are the same as or similar
to those in which such Grantor is engaged.

SECTION 5.02. Application of Proceeds. The Collateral Trustee shall apply the
proceeds of any collection, sale, foreclosure or other realization upon any
Collateral, including any Collateral consisting of cash, in accordance with
Section 4 of the Intercreditor Agreement.

SECTION 5.03. Grant of License to Use Intellectual Property. For the purpose of
enabling the Collateral Trustee to exercise rights and remedies under this
Agreement at such time as the Collateral Trustee shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby grants to the Collateral
Trustee an irrevocable, nonexclusive license (exercisable without payment of
royalty or other compensation to the Grantors), to use, license or sublicense
any of the Article 9 Collateral consisting of Intellectual Property now owned or
hereafter acquired by such Grantor, and wherever the same may be located, and
including in such license access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof. The use of such license by the Collateral
Trustee may be exercised, at the option of the Collateral Trustee, only upon the
occurrence and during the continuation of an Event of Default; provided,
however, that any license, sublicense or other transaction entered into by the
Collateral Trustee in accordance herewith shall be binding upon each Grantor
notwithstanding any subsequent cure of an Event of Default.

SECTION 5.04. Securities Act, Etc. In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the U.S. Securities Act of 1933, as
now or hereafter in effect, or any similar statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Trustee if the Collateral Trustee
were to attempt to dispose of all or any part of the Pledged Collateral, and
might also limit the extent to which or the manner in which any subsequent
transferee of any Pledged Collateral could dispose of the same. Similarly, there
may be other legal restrictions or limitations affecting the Collateral Trustee
in any attempt to dispose of all or part of the Pledged Collateral under
applicable “blue sky” or other state securities laws or similar laws

 

-20-



--------------------------------------------------------------------------------

analogous in purpose or effect. Each Grantor recognizes that in light of such
restrictions and limitations the Collateral Trustee may, with respect to any
sale of the Pledged Collateral, limit the purchasers to those who will agree,
among other things, to acquire such Pledged Collateral for their own account,
for investment, and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that in light of such restrictions and
limitations, the Collateral Trustee, in its reasonable discretion (a) may
proceed to make such a sale whether or not a registration statement for the
purpose of registering such Pledged Collateral or part thereof shall have been
filed under the Federal Securities Laws and (b) may approach and negotiate with
a limited number of potential purchasers (including a single potential
purchaser) to effect such sale. Each Grantor acknowledges and agrees that any
such sale might result in prices and other terms less favorable to the seller
than if such sale were a public sale without such restrictions. In the event of
any such sale, the Collateral Trustee shall incur no responsibility or liability
for selling all or any part of the Pledged Collateral at a price that the
Collateral Trustee may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a limited number of purchasers (or a single purchaser) were
approached. The provisions of this Section 5.04 will apply notwithstanding the
existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Collateral Trustee sells.

ARTICLE VI.

Indemnity, Subrogation and Subordination

SECTION 6.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Grantors may have under applicable law (but
subject to Section 6.03), each Grantor agrees that (a) in the event a payment
shall be made by any Grantor under this Agreement on behalf of another Grantor
(such other Grantor, the “Primary Grantor”), such Primary Grantor shall
indemnify such Grantor for the full amount of such payment and such Grantor
shall be subrogated to the rights of the person to whom such payment shall have
been made to the extent of such payment and (b) in the event any assets of any
Grantor shall be sold pursuant to this Agreement or any other Security Document
to satisfy in whole or in part a claim of any First-Lien Secured Party against a
Primary Grantor, such Primary Grantor shall indemnify such Grantor in an amount
equal to the greater of the book value or the fair market value of the assets so
sold.

SECTION 6.02. Contribution and Subrogation. Each Grantor (a “Contributing
Grantor”) agrees (subject to Section 6.03) that, in the event a payment shall be
made by any other Grantor hereunder in respect of any Obligation, or assets of
any other Grantor shall be sold pursuant to any Security Document to satisfy any
Obligation owed to any First-Lien Secured Party, and such other Grantor (the
“Claiming Grantor”) shall not have been fully indemnified by a Primary Grantor
as provided in Section 6.01, the Contributing Grantor shall indemnify the
Claiming Grantor in an amount equal to the amount of such payment multiplied by
a fraction of which the numerator shall be the net worth of the Contributing
Grantor on the date hereof and the denominator shall be the aggregate net worth
of all the Grantors on the date hereof (or, in the case of any Grantor becoming
a party hereto pursuant to Section 7.14, the date of the supplement hereto
executed and delivered by such Grantor). Any Contributing Grantor making any
payment to a Claiming Grantor pursuant to this Section 6.02 shall be subrogated
to the rights of such Claiming Grantor under Section 6.01 to the extent of such
payment.

SECTION 6.03. Subordination.

(a) Notwithstanding any provision of this Agreement to the contrary, all rights
of the Grantors under Sections 6.01 and 6.02 and all other rights of indemnity,
contribution or subrogation under applicable law or otherwise shall be fully
subordinated to the Discharge of Obligations in accordance with

 

-21-



--------------------------------------------------------------------------------

the Intercreditor Agreement and no Grantor shall execute any such subrogation or
contribution right prior to the Discharge of Obligations. No failure on the part
of the Borrower or any Subsidiary Guarantor to make the payments required by
Sections 6.01 and 6.02 (or any other payments required under applicable law or
otherwise) shall in any respect limit the obligations and liabilities of any
Subsidiary Guarantor with respect to its obligations hereunder, and each
Subsidiary Guarantor shall remain liable for the full amount of its obligations
hereunder.

(b) The Borrower and each Subsidiary Guarantor hereby agree that all
Indebtedness and other monetary obligations owed by it to the Borrower or any
Subsidiary shall be fully subordinated to the Discharge of Obligations in
accordance with the Intercreditor Agreement.

ARTICLE VII.

Miscellaneous

SECTION 7.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.7 of the Intercreditor Agreement. All communications and notices
hereunder to any Subsidiary Guarantor shall be given to it in care of the
Borrower as provided in Section 9.7 of the Intercreditor Agreement in which case
such Subsidiary Guarantor shall be deemed to have received such notice.

SECTION 7.02. Security Interest Absolute. All rights of the Collateral Trustee
hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any Other Credit Agreement, any
Reimbursement Agreement, any other Financing Document, any agreement with
respect to any of the Obligations or any other agreement or instrument relating
to any of the foregoing, (b) any change in the time, manner or place of payment
of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any Other Credit Agreement, any Reimbursement Agreement, any other
Financing Document or any other agreement or instrument relating to the
foregoing, (c) any exchange, release or non-perfection of any Lien on Collateral
or any other collateral, or any release or amendment or waiver of or consent
under or departure from any guarantee, securing or guaranteeing all or any of
the Obligations, or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Grantor in respect of the
Obligations or this Agreement.

SECTION 7.03. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Credit Parties in the Financing Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Financing Document shall be considered
to have been relied upon by the other First-Lien Secured Parties and shall
survive the execution and delivery of the Financing Documents and the making of
any loans, extensions of credit, issuances of letters of credit, hedging
arrangements or other financial accommodations, regardless of any investigation
made by any other First-Lien Secured Parties on its behalf and notwithstanding
that the Collateral Trustee or any other First-Lien Secured Parties may have had
notice or knowledge of any Default under any Financing Document, Event of
Default or incorrect representation or warranty at the time any loans,
extensions of credit, issuances of letters of credit, hedging arrangements or
financial accommodations are extended under any Financing Document, and shall
continue in full force and effect as long as any Obligations are outstanding and
unpaid.

 

-22-



--------------------------------------------------------------------------------

SECTION 7.04. Binding Effect; Several Agreement; Certain References.

(a) This Agreement shall become effective as to any Grantor party hereto when a
counterpart hereof executed on behalf of such Grantor shall have been delivered
to the Collateral Trustee and a counterpart hereof shall have been executed on
behalf of the Collateral Trustee, and thereafter shall be binding upon such
Grantors and the Collateral Trustee and their respective permitted successors
and assigns, and shall inure to the benefit of such Grantor, the Collateral
Trustee and the other First-Lien Secured Parties and their respective successors
and assigns, except that no Grantor shall have the right to assign or transfer
its rights or obligations hereunder or any interest herein or in the Collateral
(and any such assignment or transfer shall be void) except as expressly
contemplated or permitted by this Agreement, the Credit Agreement, any Other
Credit Agreement and any Reimbursement Agreement and permitted (if addressed
therein or, otherwise, not prohibited) by the other applicable Financing
Documents. This Agreement shall be construed as a separate agreement with
respect to each Grantor party hereto and may be amended, modified, supplemented,
waived or released with respect to any such Grantor without the approval of any
other Grantor party hereto and without affecting the obligations of any other
such Grantor hereunder.

(b) References in this Agreement to “Other Credit Agreement,” “Other
Administrative Agent,” “Issuing Bank,” “L/C Issuer,” “Other Lenders” and
“Reimbursement Agreement” shall be effective upon compliance with the
requirements set forth in Section 9.2(d) of the Intercreditor Agreement.

SECTION 7.05. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Collateral Trustee that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

SECTION 7.06. Collateral Trustee’s Fees and Expenses; Indemnification.

(a) Each Grantor agrees, on a joint and several basis, to pay or reimburse (as
applicable) the Collateral Trustee for all its reasonable and documented
out-of-pocket expenses (including the reasonable fees, charges and disbursements
of counsel for the Collateral Trustee and of a single local counsel in each
relevant jurisdiction) incurred in collecting against a Grantor under the
Guaranty or otherwise enforcing or protecting any rights or remedies of the
Collateral Trustee under this Agreement or the other Financing Documents
including all reasonable and documented out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of the Obligations, in
each case within fifteen (15) days of receipt by the applicable Grantor of a
written demand therefor.

(b) Without limitation of its indemnification obligations under the other
Financing Documents, each Grantor jointly and severally agrees to indemnify the
Collateral Trustee and its directors, officers, employees, partners, agents and
other representatives and their respective successors (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from any and
all losses, claims, damages, liabilities, penalties, actions, judgments, suits,
costs and related reasonable out-of-pocket expenses (including the reasonable
fees, charges and disbursements of a single counsel for the Collateral Trustee
and of a single local counsel in each relevant jurisdiction), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements, incurred by any Indemnitee or asserted against any Indemnitee by
any Person (including the Borrower or any other Credit Party) arising out of, or
in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Financing Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby or (ii) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory,

 

-23-



--------------------------------------------------------------------------------

whether brought by a third party or by any Grantor, and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities, penalties, actions, judgments, suits, costs or reasonable expenses
(x) are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of such Indemnitee or (y) are owed with respect to disputes
between and among Indemnitees (other than disputes against any Indemnitee in its
capacity as Collateral Trustee or any other Agent or Secured Debt
Representative) and not arising out of any act or omission of the Borrower or
any of its respective Subsidiaries. To the extent permitted by applicable law,
no party hereto shall assert, and each party hereto hereby waives any claim
against any Grantor or Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or any agreement or instrument contemplated hereby, the Transaction, any Loan or
use of proceeds; provided that such waiver shall not include or affect in any
way the obligations of the Borrower to indemnify the Indemnitees as set forth in
this Section 7.06.

If for any reason the foregoing indemnification is unavailable to an Indemnitee
or insufficient to hold it harmless, then the Grantors will contribute to the
amount paid or payable by such Indemnitee as a result of such loss, claim,
damage or liability in such proportion as is appropriate to reflect the relative
economic interests of (i) such Grantor and their respective Subsidiaries,
Affiliates, shareholders, partners, members or other equity holders on the one
hand and (ii) the Indemnitee on the other hand in the matters contemplated by
the indemnities set forth in the preceding paragraph as well as the relative
fault of (x) such Grantors and their respective Subsidiaries, Affiliates,
shareholders, partners, members or other equity holders on the one hand and
(y) the Indemnitee with respect to such loss, claim, damage or liability and any
other relevant equitable considerations. The indemnity and contribution
obligations of the Grantors under this paragraph will be in addition to any
liability which the Grantors may otherwise have and will be binding upon and
inure to the benefit of any successors and assigns of the Grantors, the
Indemnitees, any such Subsidiaries and any such Affiliates.

(c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 7.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Financing Document,
the consummation of the transactions contemplated hereby, the repayment of any
of the Obligations or the invalidity or unenforceability of any term or
provision of this Agreement or any other Financing Document. All amounts due
under this Section 7.06 shall be payable on written demand therefor and shall
bear interest, on and from the date of demand, at the rate specified in the
Credit Agreement.

SECTION 7.07. Collateral Trustee Appointed Attorney-in-Fact. Each Grantor hereby
appoints the Collateral Trustee as the attorney-in-fact of such Grantor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Trustee may deem reasonably
necessary or advisable to accomplish the purposes hereof, which appointment is
irrevocable and coupled with an interest (provided that in no such event shall
such appointment extend beyond the termination of this Agreement). Without
limiting the generality of the foregoing, the Collateral Trustee shall have the
right, upon the occurrence and during the continuance of an Event of Default,
with full power of substitution either in the Collateral Trustee’s name or in
the name of such Grantor (a) to receive, endorse, assign and/or deliver any and
all notes, acceptances, checks, drafts, money orders or other evidences of
payment relating to the Collateral or any part thereof, (b) to demand, collect,
receive payment of, give receipt for and give discharges and releases of all or
any of the Collateral, (c) to sign the name of any Grantor on any invoice or
bill of lading relating to any of the Collateral, (d) to send verifications of
Accounts Receivable to any Account Debtor, (e) to commence and prosecute any and
all suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect or otherwise realize on all or any of the Collateral or
to enforce any rights in respect of any Collateral, (f) to settle,

 

-24-



--------------------------------------------------------------------------------

compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral, (g) to notify, or to require any
Grantor to notify, Account Debtors to make payment directly to the Collateral
Trustee, and (h) to use, sell, assign, transfer, pledge, make any agreement with
respect to or otherwise deal with all or any of the Collateral, and to do all
other acts and things necessary to carry out the purposes of this Agreement in
accordance with its terms, as fully and completely as though the Collateral
Trustee were the absolute owner of the Collateral for all purposes; provided,
however, that nothing herein contained shall be construed as requiring or
obligating the Collateral Trustee to make any commitment or to make any inquiry
as to the nature or sufficiency of any payment received by the Collateral
Trustee, or to present or file any claim or notice, or to take any action with
respect to the Collateral or any part thereof or the moneys due or to become due
in respect thereof or any property covered thereby. The Collateral Trustee and
the other First-Lien Secured Parties shall be accountable only for amounts
actually received as a result of the exercise of the powers granted to them
herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Grantor for any act or failure to act hereunder,
except for their own gross negligence, willful misconduct or bad faith.

SECTION 7.08. Waivers; Amendment.

(a) No failure or delay by the Collateral Trustee, the Administrative Agent or
any other First-Lien Secured Party in exercising any right or power hereunder or
under any other Financing Document shall operate as a waiver hereof or thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Collateral Trustee, the
Administrative Agent and the other First-Lien Secured Parties hereunder and
under the other Financing Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
any Financing Document or consent to any departure by any Grantor therefrom
shall in any event be effective unless the same shall be permitted by paragraph
(b) of this Section 7.08, and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given. Without
limiting the generality of the foregoing, the making of loans, extensions of
credit, issuances of letters of credit, hedging arrangements or financial
accommodations shall not be construed as a waiver of any Default under any
Financing Document or Event of Default, regardless of whether the Collateral
Trustee or any other First-Lien Secured Party may have had notice or knowledge
of such Default under any Financing Document or Event of Default at the time. No
notice or demand on any Grantor in any case shall entitle any Grantor to any
other or further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Trustee and the Grantors with respect to which such waiver,
amendment or modification is to apply, subject to any consent required in
accordance with Section 5.2 or Section 9.3 of the Intercreditor Agreement.

SECTION 7.09. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Financing Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

-25-



--------------------------------------------------------------------------------

SECTION 7.10. Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. Delivery of a counterpart
via facsimile or other electronic transmission shall constitute delivery of an
original counterpart. A set of counterparts executed by all the parties hereto
shall be lodged with the Borrower and the Collateral Trustee.

SECTION 7.11. Headings. The headings of the several sections and subsections of
this Agreement are inserted for convenience only and shall not in any way affect
the meaning or construction of any provision of this Agreement.

SECTION 7.12. Applicable Law; Jurisdiction; Consent to Service of Process;
Waiver of Jury Trial.

(a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW
YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS TO THE EXTENT THAT THE
SAME ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAW OF ANOTHER JURISDICTION (OTHER THAN MANDATORY PROVISIONS
OF THE UNIFORM COMMERCIAL CODE RELATING TO THE LAW GOVERNING PERFECTION AND THE
EFFECT OF PERFECTION OF A SECURITY INTEREST). ANY LEGAL ACTION OR PROCEEDING
WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW
YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE
WHICH ARE LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, EACH PARTY HERETO HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS. EACH PARTY HERETO HEREBY FURTHER
IRREVOCABLY WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE LAW) ANY CLAIM THAT
ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH PARTY, AND AGREES NOT TO
PLEAD OR CLAIM, IN ANY LEGAL ACTION PROCEEDING WITH RESPECT TO THIS AGREEMENT
BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH COURTS LACK PERSONAL
JURISDICTION OVER SUCH PARTY. EACH PARTY HERETO FURTHER IRREVOCABLY CONSENTS TO
THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH
ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED
MAIL, POSTAGE PREPAID, TO SUCH PARTY AT ITS ADDRESS SET FORTH OPPOSITE ITS
SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES (TO THE EXTENT PERMITTED BY
APPLICABLE LAW) ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY
WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED
HEREUNDER THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING
HEREIN SHALL AFFECT THE RIGHT OF (i) ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR (ii) THE ADMINISTRATIVE AGENT, ANY OTHER
ADMINISTRATIVE AGENT, ANY LENDER, ANY OTHER LENDER, ANY L/C ISSUER OR THE HOLDER
OF ANY NOTE TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY
GRANTOR IN ANY OTHER JURISDICTION.

(b) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES (TO THE EXTENT PERMITTED BY
APPLICABLE LAW) ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT BROUGHT

 

-26-



--------------------------------------------------------------------------------

IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY
WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION
OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM.

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES (TO THE
EXTENT PERMITTED BY APPLICABLE LAW) ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

SECTION 7.13. Termination or Release.

(a) This Agreement, the guarantees made herein, the Security Interest, the
pledge of the Pledged Collateral and all other security interests granted hereby
shall not terminate until the receipt of notice by the Collateral Trustee of the
Discharge of Obligations in accordance with the Intercreditor Agreement.

(b) A Subsidiary Guarantor shall automatically be released from its obligations
hereunder and the Security Interests created hereunder in the Collateral of such
Subsidiary Guarantor shall be automatically released upon (i) the consummation
of any transaction permitted by the Credit Agreement, any Other Credit Agreement
and any Reimbursement Agreement and permitted (if addressed therein or,
otherwise, not prohibited) by the other applicable Financing Documents as a
result of which such Subsidiary Guarantor ceases to be a Subsidiary or (ii) the
designation of such Subsidiary as an Unrestricted Subsidiary or Excluded
Subsidiary pursuant to Section 9.11 of the Credit Agreement and any analogous
section of any Other Credit Agreement and any Reimbursement Agreement.

(c) Collateral shall be released in accordance with Section 5.1 of the
Intercreditor Agreement.

(d) In connection with any termination or release pursuant to paragraph (a),
(b) or (c) above, the Collateral Trustee shall promptly execute and deliver to
any Grantor, at such Grantor’s expense, all Uniform Commercial Code termination
statements and similar documents that such Grantor shall reasonably request to
evidence such termination or release. Any execution and delivery of documents
pursuant to this Section 7.13 shall be without recourse to or representation or
warranty by the Collateral Trustee or any First-Lien Secured Party. Without
limiting the provisions of Section 7.06, the Borrower shall reimburse the
Collateral Trustee upon demand for all reasonable and documented costs and out
of pocket expenses, including the fees, charges and expenses of counsel,
incurred by it in connection with any action contemplated by this Section 7.13.

SECTION 7.14. Additional Restricted Subsidiaries. Any Restricted Subsidiary (as
defined in the Credit Agreement) that is required to become a party hereto
pursuant to the Credit Agreement, any Other Credit Agreement, any Reimbursement
Agreement or any other Financing Document shall enter into this Agreement as a
Subsidiary Guarantor and a Grantor upon becoming such a Restricted Subsidiary.
Upon execution and delivery by the Collateral Trustee and such Restricted
Subsidiary of a supplement in the form of Exhibit A hereto, such Restricted
Subsidiary shall become a Subsidiary Guarantor and a Grantor hereunder with the
same force and effect as if originally named as a Subsidiary Guarantor and a
Grantor herein. The execution and delivery of any such instrument shall not
require the consent of any other Grantor hereunder. The rights and obligations
of each Grantor hereunder shall remain in full force and effect notwithstanding
the addition of any new Grantor as a party to this Agreement.

 

-27-



--------------------------------------------------------------------------------

SECTION 7.15. Intercreditor Agreement Controls. Notwithstanding anything herein
to the contrary, (a) the Lien and security interests granted pursuant to this
Agreement and the exercise of any right or remedy hereunder are subject to the
terms of the Intercreditor Agreement and (b) in the event of any conflict
between the terms hereof and the terms of the Intercreditor Agreement, the
Intercreditor Agreement shall govern and control; provided that, for the
avoidance of doubt, any provisions in this Agreement governing the creation and
perfection of a security interest in, or otherwise establishing the Collateral
Trustee’s or First-Lien Secured Parties’ rights in, the Collateral shall govern
and be of full force and effect, notwithstanding any provision to the contrary
in the Intercreditor Agreement.

SECTION 7.16. Effectiveness of Obligations of RJS Credit Parties.
Notwithstanding anything to the contrary in this Agreement, the obligations of
each RJS Credit Party (as defined in Schedule 13.16 to the Credit Agreement)
pursuant to this Agreement shall be deemed to be of no force or effect until the
RJS Release Date (as defined in Schedule 13.16 to the Credit Agreement) shall
have occurred. The provisions of this Section 7.16 shall immediately terminate
and be of no further force and effect as of the RJS Release Date and from and
after such date the obligations of each RJS Credit Party shall be effective to
the extent provided herein.

[Remainder of page intentionally left blank]

 

-28-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

PPL ENERGY SUPPLY, LLC, as Borrower By: /s/ Russell R. Clelland Name: Russell R.
Clelland Title: Vice President and Treasurer



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS:

 

BARNEY M. DAVIS, LP

 

By:

TOPAZ POWER GROUP GP II, LLC

its sole General Partner

 

By:

TOPAZ POWER HOLDINGS, LLC

its Managing Member

 

By:

/s/ Russell R. Clelland

Name: Russell R. Clelland

Title: Vice President and Treasurer

 

BRANDON SHORES LLC

 

By:

/s/ Russell R. Clelland

Name: Russell R. Clelland

Title: Vice President and Treasurer

 

C/R TOPAZ HOLDINGS, LLC

 

By:

/s/ Russell R. Clelland

Name: Russell R. Clelland

Title: Vice President and Treasurer

 

FORT ARMISTEAD ROAD - LOT 15 LANDFILL, LLC

 

By:

/s/ Russell R. Clelland

Name: Russell R. Clelland Title: Vice President and Treasurer



--------------------------------------------------------------------------------

H.A. WAGNER LLC

 

By:

/s/ Russell R. Clelland

Name: Russell R. Clelland

Title: Vice President and Treasurer

 

JADE POWER GENERATION HOLDINGS LLC

 

By:

/s/ Russell R. Clelland

Name: Russell R. Clelland

Title: Vice President and Treasurer

 

LAREDO WLE, LP

 

By:

TOPAZ POWER GROUP GP II, LLC

its sole General Partner

 

By:

TOPAZ POWER HOLDINGS, LLC

its Managing Member

 

By:

/s/ Russell R. Clelland

Name: Russell R. Clelland

Title: Vice President and Treasurer

 

LOWER MOUNT BETHEL ENERGY, LLC

 

By:

/s/ Russell R. Clelland

Name: Russell R. Clelland Title: Vice President and Treasurer



--------------------------------------------------------------------------------

NUECES BAY WLE, LP By:

TOPAZ POWER GROUP GP II, LLC


its sole General Partner

By:

TOPAZ POWER HOLDINGS, LLC


its Managing Member

By:

/s/ Russell R. Clelland

Name: Russell R. Clelland Title: Vice President and Treasurer PENNSYLVANIA
MINES, LLC By:

/s/ Russell R. Clelland

Name: Russell R. Clelland Title: Vice President and Treasurer PPL BRUNNER
ISLAND, LLC By:

/s/ Russell R. Clelland

Name: Russell R. Clelland Title: Vice President and Treasurer PPL ENERGYPLUS,
LLC By:

/s/ Russell R. Clelland

Name: Russell R. Clelland Title: Vice President and Treasurer



--------------------------------------------------------------------------------

PPL GENERATION, LLC By:

/s/ Russell R. Clelland

Name: Russell R. Clelland Title: Vice President and Treasurer PPL INVESTMENT
CORPORATION By:

/s/ Russell R. Clelland

Name: Russell R. Clelland Title: President PPL MARTINS CREEK, LLC By:

/s/ Russell R. Clelland

Name: Russell R. Clelland Title: Vice President and Treasurer PPL MONTOUR, LLC
By:

/s/ Russell R. Clelland

Name: Russell R. Clelland Title: Vice President and Treasurer PPL SUSQUEHANNA,
LLC By:

/s/ Russell R. Clelland

Name: Russell R. Clelland Title: Vice President and Treasurer



--------------------------------------------------------------------------------

RAVEN FS PROPERTY HOLDINGS LLC

 

By:

/s/ Russell R. Clelland

Name: Russell R. Clelland

Title: Vice President and Treasurer

 

RAVEN LOT 15 LLC

 

By:

/s/ Russell R. Clelland

Name: Russell R. Clelland

Title: Vice President and Treasurer

 

RAVEN POWER FINANCE LLC

 

By:

/s/ Russell R. Clelland

Name: Russell R. Clelland

Title: Vice President and Treasurer

 

RAVEN POWER FORT SMALLWOOD LLC

 

By:

/s/ Russell R. Clelland

Name: Russell R. Clelland

Title: Vice President and Treasurer

 

RAVEN POWER GENERATION HOLDINGS LLC

 

By:

/s/ Russell R. Clelland

Name: Russell R. Clelland Title: Vice President and Treasurer



--------------------------------------------------------------------------------

RAVEN POWER MARKETING LLC

 

By:

/s/ Russell R. Clelland

Name: Russell R. Clelland

Title: Vice President and Treasurer

 

RAVEN POWER OPERATING LLC

 

By:

/s/ Russell R. Clelland

Name: Russell R. Clelland

Title: Vice President and Treasurer

 

RJS POWER HOLDINGS LLC

 

By:

/s/ Russell R. Clelland

Name: Russell R. Clelland

Title: Vice President and Treasurer

 

RJS POWER LLC

 

By:

/s/ Russell R. Clelland

Name: Russell R. Clelland

Title: Vice President and Treasurer

 

TOPAZ POWER GROUP GP II, LLC

 

By:

/s/ Russell R. Clelland

Name: Russell R. Clelland Title: Vice President and Treasurer



--------------------------------------------------------------------------------

TOPAZ POWER GROUP LP II, LLC

 

By:

/s/ Russell R. Clelland

Name: Russell R. Clelland

Title: Vice President and Treasurer

 

TOPAZ POWER HOLDINGS, LLC

 

By:

/s/ Russell R. Clelland

Name: Russell R. Clelland Title: Vice President and Treasurer



--------------------------------------------------------------------------------

CITIBANK, N.A., as Collateral Trustee By: /s/ Kirkwood Roland Name: Kirkwood
Roland Title: Managing Director & Vice President



--------------------------------------------------------------------------------

Schedule I

SCHEDULE I

GRANTOR INFORMATION

Grantor Information

Legal Names, Organizational Type, Jurisdictions of Organization and
Organizational Identification Numbers

 

Grantor

   Type of Organization
(e.g. corporation, limited
liability company, partnership)    Jurisdiction of
Organization /
Formation    Organizational
Identification
Number         



--------------------------------------------------------------------------------

Schedule II

SCHEDULE II

EQUITY INTERESTS; PLEDGED DEBT SECURITIES

Equity Interests:

 

Debtor/Grantor

   Issuer    Type of
Organization    # of
Shares
Owned    Total Shares
Issued and
Outstanding    % of
Interest
Pledged    Certificate No.
(if uncertificated,
please indicate so)                  

Pledged Debt Securities:



--------------------------------------------------------------------------------

Schedule III

SCHEDULE III

INTELLECTUAL PROPERTY

Part A — Owned Intellectual Property

 

Trademark

 

Filing Date/
Issued Date

 

Owner

   Application/ Registration No.       

 

Copyright

 

Filing Date/
Issued Date

 

Owner

   Application/ Registration No.       

Patents

Part B — Licensed Intellectual Property



--------------------------------------------------------------------------------

Schedule IV

SCHEDULE IV

CERTAIN UNCERTIFICATED LIMITED LIABILITY COMPANY INTERESTS AND

LIMITED PARTNERSHIP INTERESTS



--------------------------------------------------------------------------------

Exhibit A

SUPPLEMENT NO. [·] dated as of [·], to the Guarantee and Collateral Agreement
dated as of June 1, 2015 (the “Guarantee and Collateral Agreement”), among PPL
ENERGY SUPPLY, LLC, a Delaware limited liability company (the “Borrower”), each
Restricted Subsidiary (as defined in the Credit Agreement referred to below) of
the Borrower from time to time party thereto (each such Restricted Subsidiary
individually a “Subsidiary Guarantor” and collectively, the “Subsidiary
Guarantors”; the Subsidiary Guarantors and the Borrower are referred to
collectively herein as the “Grantors”) and CITIBANK, N.A. (“Citi”), as
collateral trustee (in such capacity, the “Collateral Trustee”) for the
First-Lien Secured Parties (as defined herein).

A. Reference is made to (i) the Credit Agreement dated as of June 1, 2015 (as
amended, restated, amended and restated, replaced, supplemented and/or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, the
lenders named therein (the “Lenders”), and Citi, as Administrative Agent (in
such capacity, the “Administrative Agent”) and Collateral Trustee for the
Lenders, (ii) the credit agreement (as amended, restated, amended and restated,
replaced or otherwise modified and/or supplemented from time to time, the “Other
Credit Agreement”), [which may be entered into on a future date] [dated as of [
]], among the Borrower, Citicorp USA, Inc., as issuing bank (the “Issuing
Bank”), the lenders from time party thereto (together with the Issuing Bank, the
“Other Lenders”), Citicorp USA, Inc., as administrative agent (in such capacity,
the “Other Administrative Agent”), and the Collateral Trustee, (iii) the
reimbursement agreement (as amended, restated, amended and restated, replaced or
otherwise modified and/or supplemented from time to time, the “Reimbursement
Agreement”), [which may be entered into on a future date] [dated as of [ ]],
between the Borrower and Citibank, N.A. (the “L/C Issuer”), and (iv) the
Collateral Trust and Intercreditor Agreement dated as of June 1, 2015 (as
amended, restated, amended and restated, supplemented and/or otherwise modified
from time to time, the “Intercreditor Agreement”), among the Borrower, the
Administrative Agent, the Collateral Trustee, the Subsidiaries of the Borrower
from time to time party thereto and certain other Persons from time to time
party thereto.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Intercreditor Agreement, Credit Agreement
or the Guarantee and Collateral Agreement referred to therein, as applicable.

C. The Grantors have entered into the Guarantee and Collateral Agreement in
order to induce the Lenders, [any] [each] Other Lender and [any] [the] L/C
Issuer to make Loans and issue letters of credit and certain other First-Lien
Secured Parties to make extensions of credit to the Credit Parties under the
Financing Documents. Section 7.14 of the Guarantee and Collateral Agreement
provides that additional Subsidiaries of the Borrower may become Subsidiary
Guarantors and Grantors under the Guarantee and Collateral Agreement by
execution and delivery of an instrument in the form of this Supplement. The
undersigned Restricted Subsidiary (the “New Subsidiary”) is executing this
Supplement in accordance with the requirements of the Credit Agreement, [any]
[the] Other Credit Agreement and [any] [the] Reimbursement Agreement to become a
Subsidiary Guarantor and a Grantor under the Guarantee and Collateral Agreement
in order to induce the Lenders, [any] [each] Other Lender and [any] [the] L/C
Issuer to make additional Loans and issue additional letters of credit and
certain other First-Lien Secured Parties to make extensions of credit to the
Credit Parties under the Financing Documents.



--------------------------------------------------------------------------------

Accordingly, the Collateral Trustee and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 7.14 of the Guarantee and Collateral
Agreement, the New Subsidiary by its signature below becomes a Grantor and
Subsidiary Guarantor under the Guarantee and Collateral Agreement with the same
force and effect as if originally named therein as a Grantor and Subsidiary
Guarantor and the New Subsidiary hereby (a) agrees to all the terms and
provisions of the Guarantee and Collateral Agreement applicable to it as a
Grantor and Subsidiary Guarantor thereunder and (b) represents and warrants that
the representations and warranties made by it as a Grantor and Subsidiary
Guarantor thereunder are true and correct in all material respects on and as of
the date hereof. In furtherance of the foregoing, (i) the New Subsidiary
unconditionally guarantees jointly with the other Guarantors and severally, as a
primary obligor and not merely as a surety, the due and punctual payment and
performance of the Guaranteed Obligations and (ii) the New Subsidiary, as
security for the payment and performance in full of the Obligations, does hereby
create and grant to the Collateral Trustee, its successors and assigns, for the
benefit of the First-Lien Secured Parties, their successors and assigns, a
security interest in and lien on all of the New Subsidiary’s right, title and
interest in and to the Collateral. Each reference to a “Grantor” or a
“Subsidiary Guarantor” in the Guarantee and Collateral Agreement shall be deemed
to include the New Subsidiary. The Guarantee and Collateral Agreement is hereby
incorporated herein by reference.

SECTION 2. The New Subsidiary represents and warrants to the Collateral Trustee
and the other First-Lien Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms except
to the extent that enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization or similar laws affecting the enforcement
of creditors’ rights generally or by general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law).

The New Subsidiary hereby represents and warrants that set forth on Schedule I
attached hereto is a true and correct (a) legal name of such New Grantor, its
jurisdiction of formation and the location of its chief executive office,
(b) schedule of all the Pledged Securities and Instruments of such New Grantor
(c) schedule of all Commercial Tort Claims of such Grantor in an amount in
excess of $5,000,000 individually (or $15,000,000 in the aggregate for all such
amounts that are $5,000,000 or less) and (d) schedule of all Patents, registered
Trademarks and applications therefor, Copyright registrations and exclusive
Copyright licenses.

SECTION 3. This Supplement may be executed in any number of counterparts and by
the different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. Delivery of a counterpart via facsimile
or other electronic transmission shall constitute delivery of an original
counterpart. A set of counterparts executed by all the parties hereto shall be
lodged with the Borrower and the Collateral Trustee.



--------------------------------------------------------------------------------

SECTION 4. Except as expressly supplemented hereby, the Guarantee and Collateral
Agreement shall remain in full force and effect.

SECTION 5. (a) THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS TO THE
EXTENT THAT THE SAME ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE
OR PERMIT THE APPLICATION OF THE LAW OF ANOTHER JURISDICTION (OTHER THAN
MANDATORY PROVISIONS OF THE UNIFORM COMMERCIAL CODE RELATING TO THE LAW
GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OF A SECURITY INTEREST). ANY
LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS SUPPLEMENT MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK,
AND, BY EXECUTION AND DELIVERY OF THIS SUPPLEMENT, EACH PARTY HERETO HEREBY
IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. EACH PARTY
HERETO HEREBY FURTHER IRREVOCABLY WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE
LAW) ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH PARTY,
AND AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION PROCEEDING WITH RESPECT TO
THIS SUPPLEMENT BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH COURTS
LACK PERSONAL JURISDICTION OVER SUCH PARTY. EACH PARTY HERETO FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH PARTY AT ITS ADDRESS SET
FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS
AFTER SUCH MAILING. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES (TO THE EXTENT
PERMITTED BY APPLICABLE LAW) ANY OBJECTION TO SUCH SERVICE OF PROCESS AND
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR
PROCEEDING COMMENCED HEREUNDER THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR
INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF (i) ANY PARTY HERETO TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR (ii) THE ADMINISTRATIVE
AGENT, ANY OTHER ADMINISTRATIVE AGENT, ANY LENDER, ANY OTHER LENDER, ANY L/C
ISSUER OR THE HOLDER OF ANY NOTE TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST ANY GRANTOR IN ANY OTHER JURISDICTION.

(b) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES (TO THE EXTENT PERMITTED BY
APPLICABLE LAW) ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN
CONNECTION WITH THIS SUPPLEMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE
(a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM
IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT
HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.



--------------------------------------------------------------------------------

(c) EACH OF THE PARTIES TO THIS SUPPLEMENT HEREBY IRREVOCABLY WAIVES (TO THE
EXTENT PERMITTED BY APPLICABLE LAW) ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS SUPPLEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

SECTION 6. In the event any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and therein shall not in any way be affected or impaired thereby (it
being understood that the invalidity of a particular provision in a particular
jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction). The parties shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Guarantee and Collateral Agreement. All
communications and notices hereunder to the New Subsidiary may be given to it in
care of the Borrower as provided in Section 7.01 of the Guarantee and Collateral
Agreement.

SECTION 8. The New Subsidiary agrees to reimburse the Collateral Trustee for its
reasonable and documented out-of-pocket expenses in connection with this
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Collateral Trustee.

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Trustee have duly
executed this Supplement to the Guarantee and Collateral Agreement as of the day
and year first above written.

 

[NAME OF NEW SUBSIDIARY] By:   Name: Title:



--------------------------------------------------------------------------------

CITIBANK, N.A., as Collateral Trustee By:   Name: Title:



--------------------------------------------------------------------------------

Schedule I to Exhibit A

New Subsidiary Information

Legal Names, Organizational Type, Jurisdictions of Organization and
Organizational Identification Numbers

 

New Subsidiary

 

Type of Organization (e.g.
corporation, limited liability
company, partnership)

 

Jurisdiction of Organization/
Formation

   Organizational Identification
Number       



--------------------------------------------------------------------------------

Schedule II to Exhibit A

Equity Interests

 

Debtor/Grantor

   Issuer    Type of
Organization    # of
Shares
Owned    Total
Shares
Issued and
Outstanding    % of
Interest
Pledged    Certificate No.
(if uncertificated,
please indicate so)                  

Pledged Debt



--------------------------------------------------------------------------------

Schedule III to Exhibit A

Intellectual Property

Part A — Owned Intellectual Property Patent

United States Patent Registrations

 

Patent

   Filing Date/
Issued Date    Owner    Application/
Registration No.

Trademark

        

Copyright

        

Part B — Licensed Intellectual Property